 
The CORPORATE plan for Retirement SM EXECUTIVE Plan







Service Agreement


 
 
 
 


 
i

--------------------------------------------------------------------------------

 
 


The CORPORATE plan for RETIREMENT Executive Plan Service Agreement
EXECUTIVE PLAN


 
This Agreement is between Fidelity Management Trust Company ("Fidelity") and
Supertex, Inc. (the "Employer"), who maintains the Plan designated below.
 
Plan Name:                                             Supertex Inc. Deferred
Compensation Plan____
Implementation Type:                          Conversion
Plan__________________________
Plan Effective
Date:                              12/01/2008_______________________________
Original Implementation Date:         10/01/2002   _____________________________
Company Publicly
Traded:                 Yes_____________________________________
Employer Address:                               1235 Bordeaux Drive Sunnyvale
CA, 94089____


 
Employer Contact Name:                    Finance
Department_______________________
 
Employer Phone:                                   (408)
222-8888_____________________________


 
Administrator Address (if different): _________________________________________
 
Administrator Phone (if different):    _________________________________________
 
EIN
Number:                                          94-2328535__________________________________


 
 Fiscal Year End
:                                 3/31_______________________________________
 
Form of Business:                               
Corporation_______________________________


 


 


 


 


 


 


 


 


 
Plan Number:
44240                                                                                                                     ECM
NQ 2007 SA
(/07/2007)                                                      Page
1                                                                11/10/2008
                                  © 2007 Fidelity Management & Research Company


















 
ii

--------------------------------------------------------------------------------

 


Article I. Basic Services And Fees


 
A. Implementation Services
 
Set Up
Fee:                                                                                                    Fee
Waived
 
Includes:
 
*    Model plan document and trust agreement for review by Employer's legal
counsel.
 
*    Establishment of Plan Sponsor WebStation (PSW)
 
* Implementation Conference Call. Issues covered include data transmission,
contribution processing cycles, plan administrative needs, project timetables,
and resource coordination
 
*     Preparation of Participant and plan records for the Fidelity Participant
Recordkeeping System (FPRS)
 
*     Reconciliation of all contribution data.


 
Conversion
Fee:                                                                                                    Fee
Waived


 
Includes:


 
*   Reconciliation of Participant records and Trust assets
*   Verification report for all records received by Fidelity via electronic file
(e.g., Participant
  indicative, balances)
* Implementation conference call with consultation provided on the following:
*    Conversion method
*    Data transmission methods
*    Asset transfer process
*    Coordination with prior trustee or custodian for transfer of assets


 
Plan Number:
44240                                                                                                      ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
2                                                                            11/10/2008
© 2007 Fidelity Management & Research Company


 
iii

--------------------------------------------------------------------------------

 


B. Administrative Services
Annual
fee:                                                                                                     $6,000.00
Includes:
Administrator Services:
•     Contribution processing as provided in the Contribution Appendix
•     Employer access to PSW
•     Daily valuation
•     Investment exchanges of existing Participant account balances
*     Investment direction of future contributions
•     Monthly Trial Balance Report
•     Distribution processing as provided in the Distribution Appendix
•    Annual Trust-level Forms 1099-DIVs & Bs
•    Custody of assets held in trust at Fidelity


 
Participant Services:


 
 
•    Participants' Quarterly Statements as provided in the Enrollment and
Education Services Appendix *
•    Internet access (via NetBenefits) to fund price and account information
•    Maintenance of individual account records for each Participant.
•    Telephone access to account balance and fund price information
•    Investment exchanges of existing Participant account balances
•    Investment direction of future contributions


 
 
** The Quarterly Statements will be generated based on: February 28, May   30,
August 31, and November 30



 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
3                                                       11/10/2008
© 2007 Fidelity Management & Research Company


 
iv

--------------------------------------------------------------------------------

 


Article II.  Terms And Conditions


 
The Implementation, Administrative and Trustee Services on the preceding pages
are contingent upon the following terms:


 
 
1.  Required Documentation: This Service Agreement may only be used in
conjunction with the CORPORATEpIan for Retirement Executive Plan ("CPR
Executive") Model Document and Trust Agreement ("Trust Agreement") provided by
Fidelity. The Employer may not add to, delete from, or modify the Trust
Agreement or Service Agreement in any way without the written consent of
Fidelity.  Fidelity's provision of Administrative and trustee services under
this Service Agreement shall be conditioned on the Employer delivering to the
Trustee a copy of the executed CPR Executive Adoption Agreement as soon as
administratively feasible following the Plan's adoption and any amendments in
advance of the adoption of such amendments to enable Fidelity to assess
recordkeeping impact. The Employer acknowledges that the Plan is being
recordkept as an unfunded, nonqualified deferred compensation plan and that the
Employer has filed for, or will file for, a 'top  hat' letter from the DOL
pursuant to Labor Reg. Section 2520.104-23 and represents that the Plan is
exempt from the reporting and disclosure requirements as described therein. The
CPR Executive Plan Model Document has not been approved by the Department of
Labor, the Internal Revenue Service or any other governmental entity. An
adopting Employer must determine whether the plan is subject to the Federal
securities laws and the securities laws of the various states. An adopting
Employer may not rely on the CPR Executive Plan documents to ensure any
particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot provide you with legal advice or tax advice in connection with the
execution of any of the CPR Executive Plan documents. This document does not
constitute legal or tax advice and is not intended or written to be used, and it
cannot be used by any taxpayer, for the purposes of avoiding penalties that may
be imposed on the taxpayer. The CPR Executive Plan Model Document must be
reviewed by the Employer's attorney prior to execution.



 
 
2.   Data Submission: The Employer or Administrator will provide Fidelity on a
timely basis with accurate and complete data via PSW or other method requested
by Fidelity. As of the Original Implementation Date, the Employer or
Administrator must send Fidelity the following required data for each new or
existing Participant: name, address, employment dates, employment status, status
under the Plan as a Specified Employee (if applicable), and initial investment
elections. After the Original Implementation Date, the Employer or Administrator
may only send Fidelity the aforementioned information for a new Participant or
changes to the name, address, employment dates, employment status, or status as
a Specified Employee for an existing Participant. Notwithstanding the foregoing,
Fidelity may require additional data for the recordkeeping of the Plan and will
inform the Employer of the needed information and the method of transmission of
such data. The Employer is responsible for designation of Specified Employees
and the interpretation of and compliance with any alternative method utilized
pursuant to the regulations promulgated under Code Section 409A. Fidelity will
not be responsible for any losses and/or expenses that arise due to the
submission of incorrect or incomplete data, or data transmitted to Fidelity in
an improper format.



 
Plan Number:
44240                                                                                                      ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
4                                                        11/10/2008
© 2007 Fidelity Management & Research Company


 
v

--------------------------------------------------------------------------------

 


 
3.   Services: Fidelity will have the responsibility to perform only the
services set forth in Articles I and  II and the attached Appendices of this
Agreement, effective as of the Original Implementation Date. All other
functions, including distributions to plan participants and any and all required
tax reporting or withholding, except to the extent Fidelity has approved
performing a distribution service as described in the Distribution Appendix,
shall be the responsibility of the Employer and the Administrator. The Employer
acknowledges that Fidelity does not provide legal or tax advice, and that the
Employer must obtain its own legal and tax counsel for advice on the plan design
appropriate for its specific situation and on legal and tax issues pertaining to
the administration of the Plan. The Employer further acknowledges that Fidelity
has no continuing responsibility to be aware of and responsive to IRS guidance
provided under Section 409A of the Code as Fidelity is not the responsible party
for (a) ensuring that the Employer's direction to Fidelity conforms with that
guidance, and (b) for the payment of all taxes and penalties associated with a
failure to maintain such compliance.



 
 
4.   Conversion Method/Transition.Period: An existing Employer plan converting
to Fidelity shall be subject to a transition period to facilitate the movement
of Participant records and assets from the prior recordkeeper and/or trustee to
Fidelity. The responsibilities of the parties, the procedures for the
conversion, and the duration of the transition period are dependent upon the
conversion method(s) selected by the Employer in the separate Conversion
Strategy Agreement and are subject to the conditions and limitations contained
therein. Upon conversion, until amounts are reconciled by Fidelity and posted to
Participant accounts, contributions will not be considered to be accepted by
the  Plan recordkeeper in accordance with Article 5 of the Plan.



 
 
5.  Investments: Fidelity shall have no discretion or authority with respect to
the investment of the Trust assets but shall act solely as a directed trustee of
the contributed funds. All Trust assets must be invested in the Permissible
Investments elected by the Employer and identified in the Investment Schedule
and Services Appendix and are subject to the terms and conditions contained
therein.



 
    Forfeitures held within the Trust prior to application and contributions
received by Fidelity as to which investment instructions have not been provided
shall be invested in the Permissible Investment selected by the Employer for
such purposes in the Investment Schedule and Services Appendix until investment
instructions have been received by Fidelity.


 
    Delivery of amended prospectuses, mutual fund proxies, annual reports, and
semi-annual reports for Permissible Investments shall be made only to the
Investment Literature Contact designated in Article II.


 
 
6.   Participant Investment Direction: Except as provided in Section 7 of this
Article II, the Trustee is directed to invest and reinvest such funds in a
manner which corresponds directly to elections made by Participants. Each
Participant in the Plan shall submit his/her initial investment elections as
provided in the Enrollment and Education Appendix. Thereafter, all subsequent
investment elections for existing Participants may only be directed in
accordance with this Section.



 
    After his/her initial investment election, each Participant in the Plan
shall be permitted to direct the investment of his/her individual account
balance and investment of future contributions among the Permissible Investments
as provided in, and subject to the provisions of, the Investment Schedule and
Services Appendix to this Agreement through the use of Fidelity's telephone
exchange system or an internet or other electronically based exchange system.
The Employer hereby directs Fidelity to act upon such instructions without
questioning the authenticity of such direction.


 
Plan Number:
44240                                                                                                      ECM
NQ 2007  SA
 
(07/2007)                                                                 Page
5                                                            11/10/2008
© 2007 Fidelity Management & Research Company


 
vi

--------------------------------------------------------------------------------

 


    The number of exchanges from a Participant's existing account balance will
be governed by the mutual fund prospectus or other governing document for that
investment, unless indicated otherwise in the Investment Schedule and Services
Appendix or the Miscellaneous Appendix. Fidelity reserves the right to modify or
withdraw the exchange privilege in the future. Except as otherwise provided in
this Agreement, including any Appendices, a proper exchange request received by
Fidelity prior to the closing of the New York Stock Exchange shall be effective
on that day.


    A Participant shall be required to provide personal identification
information prior to being given access to his/her accounts. For security
purposes, upon proper notice to Fidelity, the Employer may direct that a
Participant using the telephone exchange system be required to respond to
additional questions (e.g., date of birth, date of hire) before being able to
access his/her accounts. Only authorized Plan contact(s) and the Participant
shall have access to a Participant's account.


    Subject to the terms of the Enrollment and Education Services Appendix, a
Participant may not change his/her address through a telephone or internet
exchange system. All such changes must be submitted to the Employer. The
Employer shall then send such changes to Fidelity in the required format.
 
 
7.   Employer Investment Direction: To the extent that the Employer has provided
in the Plan for Employer investment direction, then Participant accounts must be
invested in Permissible Investments    as provided in, and subject to the
provisions of, the Investment Schedule and Services Appendix to this Agreement.
A Participant will not be allowed to make any changes to investments directed by
the Employer pursuant to this Section.



 
 
8.   Fees: As consideration for its services under this Agreement, Fidelity
shall be entitled to the fees in accordance with Articles I and II and any
Appendices or amendments to this Agreement. A reasonable additional fee will be
charged if Fidelity has to reprocess any contribution data transmission due to
excessive errors of the Employer or payroll vendor, not to exceed $100.00 per
hour. The Employer will be notified by Fidelity prior to incurring these
charges. Fidelity shall be entitled to reasonable compensation for its
extraordinary costs and expenses incurred in the event of termination of this
Agreement. 'Extraordinary costs and expenses' are those that Fidelity does not
normally incur in the termination of relationships between itself and employers.
Such extraordinary costs and expenses will be agreed upon by the Employer and
Fidelity before Fidelity incurs them and before Fidelity charges the Employer
for them. In addition, Fidelity reserves the right to charge a termination fee
equal to a full year of fees identified under Articles 1 and II in the event the
Employer terminates its relationship with Fidelity within one year after the
Implementation Date.



 
    The implementation Set Up Fee in Article I will be billed during the
implementation process. The administrative fees in Article II will originally
become effective as of the later of the Plan's Effective Date in Section
1.01(b)(l) of the Adoption Agreement or the Original Implementation Date. These
fees shall be billed in arrears to the Employer quarterly.


   If payment of the aforementioned fees is not received by Fidelity within
sixty days of receipt of Fidelity's quarterly invoice, then the fees shall be
paid from Plan forfeitures.


 

 
Plan Number:
44240                                                                                                      ECM
NQ 2007 SA
(07/2007)                                                                 Page
6                                                             11/10/2008
© 2007 Fidelity Management & Research Company


 
vii

--------------------------------------------------------------------------------

 


 
9.   Duration and Amendment: This Agreement shall remain in effect for the
remainder of the current calendar year and shall thereafter be automatically
extended for successive one-year terms. Either party, however, by sixty days
prior written notice to the other, may terminate this Agreement unless the
receiving party agrees to a shorter notice period. This Agreement may be amended
or modified at any time and from time to time by an instrument executed by both
parties. Notwithstanding the foregoing, Fidelity reserves the right to amend
unilaterally this Agreement to update services and procedures upon 60 days prior
written notice or to revise the fee schedule upon 60 days prior written notice
to the Employer.

 
 
10. Service Providers: Fidelity Management Trust Company is the Trustee of the
trust associated with the Employer's Plan under the CPR Executive. Fidelity may
use its affiliates in providing the services described in this Agreement.

 
 
11. Construction and Interpretation: This Agreement shall be construed in
accordance with the laws of the Commonwealth of Massachusetts except to the
extent such laws are superseded by federal law. Unless defined herein or a
different meaning is clearly required by the context, capitalized terms shall
have the meanings set forth in the Trust. From the effective date of each
Article and Appendix of this Agreement, the provisions of such Article or
Appendix shall supersede all prior agreements and directions to the extent those
prior agreements and directions are inconsistent with the provisions of such
Article or Appendix.

 
 
12. Reliance and Indemnification: Fidelity may rely upon and act upon any
writing or any other medium acceptable to Fidelity, including but not limited to
electronic medium, from any person authorized by the Employer to give
instructions concerning the Plan and may conclusively rely upon and be protected
in acting upon any written or electronic order from the Employer or upon any
other notice, request, consent, certificate, or other instructions or paper
reasonably believed by it to have been executed by a duly authorized person, so
long as it acts in good faith in taking or omitting to take any such action.
Fidelity need not inquire as to the basis in fact of any statement in writing
received from the Employer. Fidelity shall be entitled to rely upon the
information provided by the Employer in performance of its duties hereunder.

 
    The Employer shall indemnify Fidelity and hold it harmless against any and
all liabilities, losses, costs or expenses (including reasonable legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against Fidelity at any time related to any act done or omitted to be
done by any individual or person with respect to the Plan, the Trust, or
Fidelity carrying out its responsibilities under this Agreement. Notwithstanding
the foregoing, Fidelity shall be entitled to no indemnification hereunder to the
extent its liabilities, losses, costs or expenses are attributed to its own
negligence or willful misconduct.
 
    Fidelity shall indemnify the Employer and hold it harmless against any and
all liabilities, losses, costs or expenses (including reasonable legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Employer at any time if such liability, loss or expense
results from Fidelity's negligence, bad faith, or willful misconduct under this
Agreement. Notwithstanding the foregoing, the Employer shall be entitled to no
indemnification hereunder to the extent its liabilities, losses, costs or
expenses are attributed to its own negligence or willful misconduct.


    Notwithstanding anything in this Agreement to the contrary and subject to
the provisions of the attached Appendices to this Agreement, (i) any direction,
notice or other communication provided to the Employer or Fidelity by another
party required to be in writing by the Plan or this Service Agreement, (ii) any
service provided under this Agreement requiring or utilizing written
information,


 
Plan Number:
44240                                                                                                  ECM
NQ 2007 SA
 
(07/2007)                                                                 Page7                                                     11/10/2008
© 2007 Fidelity Management & Research Company


 
viii

--------------------------------------------------------------------------------

 


    or (iii) any written communication or disclosure to Participants required by
the Plan or this Service Agreement may be provided through any medium that is
permitted under applicable law or regulation and, to the extent so allowed, will
no longer require any writing to which reference is made in this Agreement.


 
 
13. Confidentiality: It is understood and agreed that from time to time the
Employer will transmit electronically or otherwise send to Fidelity certain
information regarding certain individuals ("Covered Individuals"), including,
but not limited to, Participants and Employees, in connection with recordkeeping
the Plan. Subject to the terms of the Enrollment and Education Services Appendix
and the Miscellaneous Appendix, as appropriate, Fidelity agrees to maintain all
such information as confidential, to take appropriate steps to protect the
confidentiality of such information, and not to disclose such information to
third parties (anyone other than Fidelity and its affiliated companies) except
as otherwise appropriate to facilitate the recordkeeping of the Plan or as
required by law.



 
    Through NetBenefitsSM, Participants shall have available to them the Full
View® service (an information management service that allows Participants to
elect to consolidate, view, and manage their personal, non-Plan financial
account and other personal account information available to them through other
websites (External Account Information), as well as through a variety of
web-based educational planning tools that Fidelity may also make available from
time to time). The Employer acknowledges that Participants who elect to use Full
View® must provide passwords and personal identification numbers to Fidelity in
order to allow for the online data aggregation. Fidelity will use the passwords
and personal identification numbers provided solely to furnish and support Full
View®, or as otherwise directed by the Participant. Fidelity will not furnish
External Account Information to any third party, except as otherwise authorized
or as required by law. The Employer agrees that the information accumulated
through Full View® shall not be made available to the Employer.


 
Plan Number:
44240                                                                                                   ECM
NQ 2007 SA
 
(07/2007)                                                                  Page
8                                                      11/10/2008
© 2007 Fidelity Management & Research Company


 
ix

--------------------------------------------------------------------------------

 


Specimen Signatures
 
At least one person is required to be authorized to provide instructions to
Fidelity Management Trust Company regarding the CORPORATE plan for Retirement
Executive Plan Account. Only the following person(s) designed below is/are
authorized to advise Fidelity on all plan administrative matters:
 
 
NAME &
TITLE                                                                 SPECIMEN
 
                         Signature 13 of NQDCP [signature14.jpg]

 
 


 
PROCEDURE FOR CHANGING SPECIMEN SIGNATURES:


 
The specimen signatures can be changed by the Employer at any time. To add to a
new authorized signer, the Employer must send a letter of instruction signed by
an authorized individual to the Relationship Manager, with an original specimen
signature of the new authorized signer. To delete or replace a signer, the
Employer should identify the name(s) of the individual(s) who are no longer
authorized signers). The Employer must provide any change at least ten business
days prior to the date the change will become effective.


 
INVESTMENT LITERATURE CONTACT


 
The individual designated below shall receive on behalf of the Administrator and
Employer amended prospectuses, mutual fund proxy materials, annual reports, and
semi-annual reports pertaining to the Permissible Investment options of the
Plan.


 
Phillip A. Kagel


 
(Name)
Chief Financial Officer


 
(Title)
1235 Bordeaux Drive
(Address Line I) (Address Line 2)
Sunnyvale                                                      CA                               94089


 




 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
9                                                            11/10/2008
© 2007 Fidelity Management & Research Company


 
x

--------------------------------------------------------------------------------

 


Execution Page (Fidelity's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the panics agree to terms and conditions contained in the
Agreement and the following attached Appendices:
 

Service Agreement  Original/Restated Effective Date Revision Date(s)      
Articles I (Basic Services and Fees)  12/01/2008   Article II (Terms and
Conditions)  12/01/2008   Specimen Signatures  12/01/2008   Investment Schedule
and Services Appendix  12/01/2008   Enrollment and Education Services Appendix
 12/01/2008   Distribution Processing Appendix  12/01/2008   Contribution
Processing Appendix  12/01/2008   Accounting Appendix  12/01/2008  
Miscellaneous Appendix  12/01/2008  

 
 
In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers,
 
 

 Employer:
 
 
 
 (Signature)
 
 
 (Print Name)
 
 
 (Title)
 
 
 (Date)


 
 
  Note: 
Only one authorized signature is required to execute this Agreement unless the
Employer's corporate policy mandates multiple authorized signatures.



 
Fidelity Management Trust Company:
 
[signature15.jpg]

 

 
(Signature)
 
 
(Print Name)
 
 
(Title)
 
 
(Date)

 
 
Plan Number: 44240 (07/2007)                  ECM NQ 2007 SA 11/10/2008
Page 10
© 2007 Fidelity
Management & Research Company

 
 
xi

--------------------------------------------------------------------------------

 


Execution Page (Client's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:
 


Service Agreement
Original/Restated Effective Date
Revision Date(s)
     
Articles I (Basic Services and Fees)
12/01/2008 
 
Article II (Terms and Conditions)
12/01/2008
 
Specimen Signatures
12/01/2008
 
Investment Schedule and Services Appendix
12/01/2008
 
Enrollment and Education Services Appendix
12/01/2008
 
Distribution Processing Appendix
12/01/2008
 
Contribution Processing Appendix
12/01/2008
 
Accounting Appendix
12/01/2008
 
Miscellaneous Appendix
12/01/2008
 

 
 
In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers,
 
 
 
(Signature)
 
 
(Print Name)
 
 
(Title)
 
 
(Date)

 
 
Note:
Only one authorized signature is required to execute this Agreement unless the
Employer's corporate policy mandates multiple authorized signatures.

 
Fidelity Management Trust Company:
 
Signature15 NQDCP [signaure15.jpg]
 
 
 
(Signature)
 
 
(Print Name)
 
 
(Title)
 
 
(Date)

 
 
 
 
ECM NQ 2007 SA 11/10/2008

Plan Number: 44240 (07/2007)
Page 11
© 2007 Fidelity
Management & Research Company
 
 


 
xii

--------------------------------------------------------------------------------

 


INVESTMENT SCHEDULE AND SERVICES APPENDIX


 
Participant Accounts shall be invested among the Permissible Investment options
listed below pursuant to Participant and/or Employer directions and pursuant to
the conditions and limitations contained in this Appendix. Unless specifically
indicated otherwise within this Appendix, the Miscellaneous Appendix, or an
amendment to this Agreement, purchases, sales and exchanges of each Permissible
Investment option are controlled by that Permissible Investment's prospectus or
other governing document(s).


 
I- Fidelity Funds (Core Options)


 
Ticker Fund #        Symbol       Fidelity Fund Name


 
0630             FRTXX                 Fidelity Retirement Money Market
Portfolio
0015             FGMNX               Fidelity Ginnie Mae Fund
0308             FCVSX                 Fidelity Convertible Securities Fund
0650             FUSEX                 Spartan® U.S. Equity Index Fund
0025             FDGRX                Fidelity Growth Company Fund
0093             FOCPX                Fidelity OTC Portfolio
0325             FDIVX                 Fidelity Diversified International Fund
0369             FFFAX                 Fidelity Freedom Income Fund®
0370             FFFBX                 Fidelity Freedom 2000 Fund®
0371             FFFCX                 Fidelity Freedom 2010 Fund®
0372             FFFDX                 Fidelity Freedom 2020 Fund®
0373             FFFEX                 Fidelity Freedom 2030 Fund®
0718             FFFFX                 Fidelity Freedom 2040 Fund®
1312             FFFVX                 Fidelity Freedom 2005 Fund*
1313             FFVFX                 Fidelity Freedom 2015 Fund®
1314             FFTWX                 Fidelity Freedom 2025 Fund®
1315             FFTHX                 Fidelity Freedom 2035 Fund®
1617             FFFGX                 Fidelity Freedom 2045 Fund®
1618             FFFHX                 Fidelity Freedom 2050 Fund*
 
The Employer agrees that any Fidelity Freedom funds listed above (ail those
starting with "Fidelity Freedom") are being selected as a group of all the
Fidelity Freedom funds currently available for the Plan. The Employer
understands that a choice can be made at any time to remove all Fidelity Freedom
funds as Permissible Investments for the Plan. The Employer agrees that any
change to the Permissible Investments for the Plan to remove Fidelity Freedom
funds will be effective as soon as administratively feasible for Fidelity (after
the Employer and Fidelity have amended this agreement to reflect such change)
and that the Employer will communicate to participants the date and consequences
of such change. The Employer hereby directs Fidelity to add or remove as
Permissible Investments for the Plan any Fidelity Freedom fund being added to or
removed from the group of all Fidelity Freedom funds. Fidelity shall always give
the Employer at least 90 days notice of the date that funds available through
the Freedom Fund group will change and the Employer has until 20 days before
such date to direct Fidelity to remove all Fidelity Freedom funds as Permissible
Investments for the Plan.


 
In lieu of receiving a printed copy of the prospectus for each Fidelity Mutual
Fund selected by the Employer as a Permissible Investment option, the Employer
hereby consents to receiving such documents electronically. The Employer shall
access each prospectus on the internet at a website maintained by Fidelity or an
affiliate after receiving this Appendix from Fidelity as notice that a


 
Plan Number:
44240                                                                                                  ECM
NQ 2007 SA
 
(07/2007)                                                          Page
12                                                                                                                    11/10/2008
© 2007 Fidelity Management & Research Company


 
xiii

--------------------------------------------------------------------------------

 


Current version of each document is available. Fidelity represents that on the
effective date of this Appendix, a current version of each such prospectus is
available at http://www.fidelity.com or such successor website as Fidelity may
notify the Employer of in writing. The Employer represents that on the effective
date of the Appendix, it accessed each such prospectus at
http://www.fidelity.com or such successor website as Fidelity may notify the
Employer of in writing.
 
2. Non-Fidelity Funds (Core Options);
 
The Employer has selected each ("Non-Fidelity Fund") of the following as an
investment made available to the Plan for investment of the assets of the Trust,
subject to the terms and conditions given below:

 
Fund #            Ticker Symbol               Non-Fidelity Fund Name
ONEE              OAK.LX                   The Oakmark Select Fund
ONES              CSWCX                    Credit Suisse Small Cap Value Fund
OF2D              BGRFX                     Baron Growth Fund


 
Fidelity shall provide recordkeeping services for Non-Fidelity Funds subject to
and in accordance with the terms and conditions of this Section:


 
 
a.   For purposes of this Agreement, 'Non-Fidelity Fund' shall mean an
investment company registered under the Investment Company Act of 1940, as
amended, other than one advised by Fidelity Management & Research Company, and
specified in an agreement between Fidelity and the transfer agent for such
investment company ('Fund Vendor').



 
 
b.   The basis-point-per-annum fee charged by Fidelity shall be computed and
billed or charged in arrears quarterly based on the market value of Non-Fidelity
Funds held in Participant Accounts on the last business day of the quarter. In
addition to the fees specified above, Fidelity shall be entitled to fees from
the Fund Vendor as set forth in a separate agency agreement with the Fund
Vendor. Fidelity will make available appropriate information concerning the
current provisions of such agreements electronically (currently through Plan
Sponsor WebStation) for the Employer's review.



 
 
c.   The Fund Vendor shall prepare and provide descriptive information on the
funds for use by Fidelity in its written participant communication materials.
Fidelity shall utilize historical performance data obtained from third-party
vendors in communications with plan participants. The Employer hereby consents
to Fidelity's use of such materials and acknowledges that Fidelity is not
responsible for the accuracy of such third-party information.



 
The Basis-point-per-annum fee has been waived on amounts invested in
Non-Fidelity Funds.


 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                     Page
13                                                              11/10/2008
© 2007 Fidelity Management & Research Company


 
xiv

--------------------------------------------------------------------------------

 


3. Default Funds:


 
The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio as
the Permissible Investment Option to receive forfeitures held pending
application.

The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio as
the Permissible Investment Option to receive Participant Contributions for which
Participant direction has not been received by the Trustee, if any (sometimes
referred to as the default fund).


 
4- Annual Fee for Excess Core Permissible Investment Options:


 
The fees stated in this Service Agreement take into consideration the Core
Permissible Investment options selected by the Employer in this Service
Agreement and include up to 20 Permissible Investment options with no additional
annual fee. The annual fee for each Core Permissible Investment option in excess
of 20 is $500.00 per option and such fee is in addition to any fees specified
elsewhere in this Service Agreement, including any Appendices and amendments
hereto. The annual fee for excess Core Permissible Investment options shall be
billed or charged quarterly in arrears and paid by the Employer. The Fidelity
Freedom funds, Fidelity Select Foundation, and Mutual Fund Window collectively
shall each count as one Core Permissible Investment option. Any change to the
Permissible Investment options selected by the Employer after the effective date
of this Service Agreement shall require an amendment to this Service Agreement
and may result in amended or additional fees.
 
 
 
 

 
 
Plan Number:
44240                                                                                                      ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
14                                                           11/10/2008
© 2007 Fidelity Management & Research Company




 
xv

--------------------------------------------------------------------------------

 


ENROLLMENT AND EDUCATION SERVICES APPENDIX


 
Fidelity shall provide Enrollment and Education Services as provided in Article
I and as outlined in this Appendix.
 
1.   Educational Services
 
a.    Fidelity may from time to time produce communication materials and/or
forms that the Employer may use regarding the Plan. The Employer is responsible
for reviewing such materials and forms and ensuring that such materials and
forms as provided by Fidelity are complete and accurate descriptions of the
terms and provisions of the Employer's Plan. To the extent such materials and
forms are incomplete or inaccurate; the Employer will be responsible for
revising the materials or forms as needed or directing Fidelity to make specific
revisions. The Employer acknowledges that it is responsible for any such
communication materials and/or forms, or modifications thereof, that the
Employer ultimately distributes, or otherwise uses, in connection with the Plan.
 
b.    Participants will receive account statements in the following manner:
       Fidelity will mail Participant statements directly to Participants' homes
except for individual Participants who have indicated through Automated Channels
(Fidelity Automated Retirement Benefits Line, NetBenefitsSM World Wide Web
Internet service, or any other service subsequently employed by Fidelity to
facilitate electronic plan administration) that they desire to receive
statements only through Automated Channels.


 
       Notwithstanding any of the above, a Participant will always have the
ability to request a written statement at least as frequently as legally
required.


c.    Notwithstanding anything to the contrary in this Agreement, Fidelity may
require a Participant to provide certain Participant contact information that
would facilitate communication to the Participant, including but not limited to
the Participant's email address, in order to access Fidelity's service delivery
channels, including NetBenefitsSM.
 
2.   Enrollment Services


a.    The Employer is responsible for enrollment and any re-enrollments. The
Employer must inform Fidelity of who is eligible to participate in the Plan and
transmit to Fidelity what elections they have made in the manner requested by
Fidelity.
 
b.   Fidelity hereby agrees to track specific contribution years (Class-Year
Accounting) in which contributions paid to the Trust will be distributed to the
Participants, as provided in the Accounting Appendix, and the distribution
elections made by Participants at the time the deferral election has been made.
Participants will only be able to make one distribution election per
contribution type per year. The Employer agrees that it will annually collect
the distribution information regarding participant deferrals and timely transmit
it to Fidelity in the manner requested by Fidelity.
 
 
 


 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
15                                                          1 I/I 0/2008
© 2007 Fidelity Management & Research Company


 
xvi

--------------------------------------------------------------------------------

 


DISTRIBUTION PROCESSING APPENDIX


 
Fidelity shall provide distribution processing services pursuant to Article 1 as
outlined in this Appendix and subject to the terms and conditions contained
herein.


 
 
1.   All withdrawals will be made pro rata across all funds and applicable
sources. If directing Fidelity to distribute forfeitures to the Employer, the
Employer must give separate written direction for each such distribution and
cannot take more than one such distribution per calendar year.



 
 
2.   The Employer agrees that distribution options for Participants will be
maintained on Fidelity's electronic systems. Annual distribution elections for
contributions to the Trust attributable to the following calendar year will be
made in accordance with the Enrollment and Education and Accounting Appendices.



 
 
3.   The vested percentage on Fidelity's Participant Recordkeeping System (FPRS)
shall be used to process the distribution. Vesting for sources determined on the
class year will utilize the Class Year Begin Date from the table found in
Section 6 of the Contribution Appendix as the first day of each such class year.
Distributions will only be processed if there is complete, accurate and properly
authorized data received by Fidelity in the required media. The Employer is
responsible for ensuring that the proper vested percentage for each Participant
is always maintained on FPRS and giving Fidelity any separate direction to
adjust such percentage in a timely manner (e.g., prior to a scheduled
distribution for a Participant required by the Plan to forfeit all Employer
contributions).



 
    The Employer is responsible for updating the status codes, applicable dates,
and other appropriate information for participants via Plan Sponsor Webstation
(PSW), or other agreed upon transmission. The Employer must give separate
direction to Fidelity not later than the close of the Business Day prior to the
Plan's next processing date in the manner requested by Fidelity for each
distribution. In the event that the Employer desires to accelerate a
Participant's distribution due to its amount pursuant to the Regulations
promulgated under Code Section 409A, the Employer understands and agrees that
Fidelity will only make such distributions as a result of an event resulting in
a separation from service and that the Employer will give Fidelity notice, in
the manner requested by Fidelity, at least 6 days prior to processing date
desired for such a distribution. The Employer understands and agrees that it
must supply all information Fidelity determines necessary to process any given
distribution before processing will begin.


 
 
4.   Fidelity shall disburse monies directly to Participants or, in the case of
a deceased Participant, to the designated beneficiary or beneficiaries, for the
payment of benefits under the Plan in amounts as the Administrator directs.
Distributions for benefit payments will be processed once a month on the day of
the month specified within, and in accordance with the terms, of the Plan.
Fidelity shall not be responsible for the calculation, withholding or reporting
of any PICA, FUTA, Social Security, Medicare, State unemployment, or local
income taxes with respect to Plan distributions. Fidelity shall be responsible
for any Federal or State income tax reporting or withholding with respect to
such Plan distributions to Participants and beneficiaries receiving such
payments. Withholding will always be based upon the data received by Fidelity
and is final and irreversible when the distribution has been processed. The
Federal withholding amount shall be determined by:



 
 
x    Using the current year Federal withholding tables and Form W-4 elections
provided to Fidelity in the manner requested by Fidelity.

 
 
   Using the currently applicable flat rate for supplemental wages (Employer
considers distributions supplemental wages as described in IRS publications).

 


 
Plan Number:
44240                                                                                                ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
16                                                   11/10/2008
© 2007 Fidelity Management & Research Company


 
xvii

--------------------------------------------------------------------------------

 


    □        Aggregate Supplemental Wage Balance (Option 1)


 
    For each employee, the Employer shall provide to Fidelity the data value
known as "Aggregate Supplemental Wage Balance" (ASWB) representing the sum of
all supplemental wage payments made to the employee directly by the Employer, or
a member of the Employer's control group, or made by an agent acting on behalf
of the Employer, or a member of the Employer's control group during a given
calendar year. This information will be delivered no more frequently than daily
and will contain data that has changed since the last reporting, in other words
a ''Changes Only" file.
 
    Fidelity shall rely upon and use the most recently received ASWB reasonably
available prior to the calculation of taxes, for purposes of determining when
the aggregate amount of supplemental wage payments made to an employee crosses
the SI million threshold, thereby triggering mandatory withholding at the
applicable flat supplemental rate (35% for 2007).


    Until such time that the Employer is able to provide this data in the manner
prescribed by Fidelity, the Employer hereby acknowledges and understands that
Fidelity shall utilize the data value for each employee known as "Fidelity
Supplemental Wage Balance" (FSWB) representing the sum of all supplemental wage
payments disbursed by Fidelity's defined contribution systems as an agent of the
Employer, to the employee during a given calendar year. Fidelity shall rely upon
the FSWB to determine when an employee crosses the $1 million threshold based on
the aggregate amount of supplemental wage payments processed by Fidelity,
thereby triggering mandatory withholding at the applicable flat supplemental
rate (35% for 2007).


x   Fidelity Supplemental Wage Balance (Option 2)


 
    Fidelity is directed to utilize the data value for each employee known as
the FSWB representing the sum of all supplemental wage payments disbursed by
Fidelity's defined contribution systems, as an agent of the Employer, to the
employee during a given calendar year. Fidelity shall rely upon the FSWB to
determine when an employee crosses the SI million threshold based on the
aggregate amount of supplemental wage payments processed by Fidelity, thereby
triggering mandatory withholding at the applicable flat supplemental rate (35%
for 2007).


    The Employer represents and warrants that the FSWB contains all supplemental
wage payments made to the individual by or on behalf of the Employer or a member
of the Employer's control group in that calendar year.
 
 
□        No Aggregation (Option 3)


    The Employer hereby certifies and warrants that the sum of supplemental wage
payments made to Plan Participants will not exceed $ I million during the
calendar year or that the Employer and the Employer's control group will only
make supplemental wage payments to Plan Participants through the Plan. Fidelity
is directed not to establish a method of aggregating supplemental wages.
 
 

 
 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
17                                                          11/10/2008
© 2007 Fidelity
Management & Research Company


 
xviii

--------------------------------------------------------------------------------

 


    The State withholding amount shall be determined through Fidelity's
automated system based upon withholding procedures for wages paid to residents
of the state supplied by the Employer in the address of the Plan Participant or
Beneficiary receiving the distribution. No State withholding shall be done for
any State other than the State of the residence of the Plan Participant or
Beneficiary receiving the distribution. The Employer is required to provide
Fidelity with tax basis information for Plan accruals for which Pennsylvania (or
any other state due to a change in that state's law) state income tax was paid
upon accrual of the amount in the manner requested by Fidelity.


 
    Form W-4 withholding allowance information is required for all withholding
done based upon withholding tables. If the Employer fails to supply the needed
W-4 information, the distribution will be processed using a marital status of
single and zero withholding allowances.


 
 
5.   The following direction applies only to sources listed on the Accounting
Appendix as not subject to Code Section 409A (Grandfathered Distribution
Provisions):



 
       Title: Grandfathered Provision - Inservice Distribution with a Haircut
       Description: The Plan Sponsor will provide written direction to Fidelity
in the event an Inservice Distribution with a haircut from the plan is required.
The written direction will need to include the following information:
       -Participant Name
       -Participant SSN
       -Distribution Reason
       -Total Withdrawal Amount-Timing of Distribution


       Title: Grandfathered Provisions - Change in Control
       Description: The Plan Sponsor will provide written direction to Fidelity
in the event a Change in Control occurs and distributions from the plan are
required. The written direction will need to include the following information:
       -Participant Name
       -Participant SSN
       -Total Withdrawal Amount-Timing of Distribution
       -List of Sources and amounts to be withdrawn from
       -Additional pertinent information necessary to process the withdrawal


 
Plan Number:
44240                                                                                                      ECM
NQ 2007 SA
 
(07/2007)                                                                  Page
18                                                           11/10/2008
© 2007 Fidelity
Management & Research Company


 
xix

--------------------------------------------------------------------------------

 


CONTRIBUTION PROCESSING APPENDIX


 
Fidelity shall provide contribution processing services pursuant to Article 1 as
outlined in this Appendix and subject to the terms and conditions contained
herein.


 
 
1.   The Employer shall be responsible for calculating and effecting Participant
and Employer contributions to the Plan and transmitting such contributions and
associated contribution data to Fidelity. The Employer is responsible for
providing source and class year identifying information when transferring
contribution information. If the Employer desires to use a Participant's
interest in the Plan to pay that Participant's employment taxes due on vested
accruals under the Plan, the Employer shall accomplish such payments by reducing
contributions to the Trust and shall be solely responsible for all tax reporting
consequences of that reduction. The Employer shall also be solely responsible
for monitoring and implementing any cessation of contributions to the Trust (and
accruals under the Plan) due to the funding level of a defined benefit plan as
required by federal law or 1RS guidance.



 
 
2.   Contribution data shall be received by Fidelity via Plan Sponsor Webstation
("PSW"), or other medium permitted by Fidelity, in the manner specified in the
Accounting Appendix. The Employer's computer system must meet certain minimum
specifications to enable this service.



 
 
3.   Following the receipt of contribution data in good order (as determined by
Fidelity), the Employer shall either initiate a wire transfer or allow Fidelity,
through any of its affiliates, to request an electronic funds transfer through
Automated Clearing House ("'ACH") to fund the contribution amount. Contributions
received in good order will be credited to Participants' accounts on the day
they are received, if received prior to the close of the Business Day. Before
the Employer may fund through ACH, the Employer must have completed a valid
Service Setup Form.



 
 
4.   Notwithstanding section 3 contained herein, Fidelity reserves the right to
require the Employer to wire transfer any contribution. Unsolicited or
improperly formatted transfers will not be invested until properly identified
and reconciled.



 
 
5.   In the event that Fidelity, or any of its affiliates, provides tools or
services to assist the Employer with the calculation of the Matching Employer
and/or Employer Contributions, Fidelity does not represent, warrant, guarantee
or certify that such calculations are accurate. The Employer agrees that
Fidelity has no responsibility for any such calculations.

 
 

 
 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
19                                                          11/!0/2008
© 2007 Fidelity
Management & Research Company


 
xx

--------------------------------------------------------------------------------

 


ACCOUNTING APPENDIX


 
The following table identifies the sources which will be utilized for this plan.
 
Source
Number
Type of Compensation
(Type of Contribution)
FPRS
Source Name
Class-Year
Accounting
Y/N
Type of
money
(ER/EE)
Subject to
409A
Y/N
Frozen
Y/N*
1
 
Base, Commissions, and Bonus Compensation
EMPLOYEE DEFERRAL (LUMP)
 
No
 
EE
 
No
 
Yes
 
2
 
Base, Commissions, and Bonus Compensation
EMPLOYEE DEFERRAL (INST)
 
No
 
EE
 
No
 
Yes
 
3
Matching Contributions
POST AJCA ER MATCH (LUMP)
No
ER
Yes
No
4
Matching Contributions
POST AJCA ER MATCH (INST)
No
ER
Yes
No
5
Base, Commissions, and Bonus Compensation
POST AJCA EE DEF (LUMP)
 
No
 
EE
 
Yes
 
No
 
6
Base, Commissions, and Bonus Compensation
POST AJCA EE DEF (INST)
 
No
 
EE
 
Yes
 
No
 



 
* Frozen - No further contributions are permitted.
 
Enrollment Window details:
 
 
Window Start Date
 
Window End Date
 
Sources involved
 
Participant Groups Eligible
 
Effective Calendar Year
 
     
Employees
 
Next Year
 
     
Employees
 
Current
 
                   

(Please Note: Windows cannot overlap between a plan enrollment window and an
enrollment window for newly eligible employees,)
 





 
Plan Number: 44240                                   ECM NQ 2007 SA
 
 
(07/2007)                 Page 20                                      11/!0/2008
 
 
© 2007 Fidelity
Management & Research Company
 

 


 
xxi

--------------------------------------------------------------------------------

 


MISCELLANEOUS APPENDIX


 
The following provision(s) of this Appendix shall supersede the referenced
provision(s) of this Agreement, subject to the terms and conditions contained
herein:


 
Title: Enrollment and Education Services Appendix
Description: Notwithstanding anything to the contrary in the Enrollment and
Education Services Appendix, section 2(b), Fidelity will not track specific
contribution years.


 
 
 
 
Plan Number:
44240                                                                                                     ECM
NQ 2007 SA
 
(07/2007)                                                                 Page
21                                                           11/10/2008
© 2007 Fidelity Management & Research Company







 
xxii

--------------------------------------------------------------------------------

 

The CORPORATE plan for Retirement SM
EXECUTIVE PLAN


 
Adoption Agreement


 
IMPORTANT NOTE


 
This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.
 
 
 

 
 
Plan Number: 44240                                           ECM NQ 2007 AA
 
07/2007)                                                                                                                                          11/10/2008


 
© 2007 Fidelity
Management & Research Company


 
xxiii

--------------------------------------------------------------------------------

 


 
 



ADOPTION AGREEMENT
ARTICLE 1
 
 
 
 
1-01     PLAN INFORMATION
 
(a)       Name of Plan:
    This is the Supertex. Inc. Deferred Compensation Plan (the "Plan").
 
(b)        Plan Status (Check one.):
 
    (1)       Adoption Agreement effective date: 12/01/2008.
 
    (2)       The Adoption Agreement effective date is (Check (A) or check and
complete (B)):
 
       (A)           A new Plan effective date ___.
 
       (B)     X      An amendment and restatement of the Plan.


 
(c)        Name of Administrator, if not the Employer:
 
          _____________________________________________
 
1.02    EMPLOYER


 
(a)       Employer Name:       Supertex, Inc.


(b)       The term "Employer" includes the following Related Employees (as
defined in Section 2.01(a)(25)) participating in the Plan:
 
 
    _______________________________________
 
 
    _______________________________________
   
 
 
 
 
 
 




 
Plan Number: 442-10
ECM NQ 2007 AA

 
(07/2007)                                                                                                                    11/10/2008

 
 
Page l
 
© 2007 Fidelity
Management & Research Company


 
xxiv

--------------------------------------------------------------------------------

 


1.03    COVERAGE


 
(Check (a) and/or (b).)


 
(a)      X  The following Employees are eligible to participate in the Plan
(Check (1) or (2)):


    (1)   X   Only those Employees designated in writing by the Employer, which
writing is hereby incorporated herein.
 
    (2)      Only those Employees in the eligible class described below:


 
(b)        The following Directors are eligible to participate in the Plan
(Check (I) or (2)):


    (1)    Only those Directors designated in writing by the Employer, which
writing is hereby incorporated herein.

    (2)    All Directors, effective as of the later of the date in 1.01(b) or
the date the Director becomes a Director.
 
    (Note: A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.)


 
1.04    COMPENSATION


(If Section 1.03(a) is selected, select (a) or (b).  If Section 1.03(b) is
selected, complete (c)) For purposes of determining all contributions under the
Plan:
 
(a)        Compensation shall be as defined, with respect to Employees, in the
__________________ Plan maintained by the Employer:

    (1)     to the extent it is in excess of the limit imposed under Code
section 401(a)(17).


    (2)      notwithstanding the limit imposed under Code section 401(a)(17).


 
(b)      X   Compensation shall be as defined in Section 2.01(a)(9) with respect
to Employees (Check (1), and/or (2) below, if  and as, appropriate):


    (1)   X  but excluding the following:


      The value of a qualified or a non-qualified stock option granted to an
Employee by the Employer to the extent such value
                   is includable in the Employee's taxable income.


 


 


 
Plan Number:
44240                                                                                                                 ECM
NQ 2007 AA
 
(07/2007)                                                                                                                                      11/10/2008
 
Page 2
 
© 2007 Fidelity
Management & Research Company


 
xxv

--------------------------------------------------------------------------------

 


 
    (2)        but excluding bonuses, except those bonuses listed in the table
in Section 1.05(a)(2).

 
(c)        Compensation shall be as defined in Section 2.01(a)(9)(c) with
respect to Directors, but excluding the following:
 
_____________________________________________________


 
1.05    CONTRIBUTIONS ON BEHALF OF EMPLOYEES
 
(a)        Deferral Contributions (Complete all that apply):


    (1) X      Deferral Contributions. Subject to any minimum or maximum
deferral amount provided below, the Employer shall make a Deferral Contribution
in accordance with, and subject to, Section 4.01 on behalf of each Participant
who has an executed salary reduction agreement in effect with the Employer for
the applicable calendar year (or portion of the applicable calendar year).

 
Deferral Contributions Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Commissions
   
0
60
Base Compensation
   
0
60

 
    (Note: With respect to each type of Compensation, list the minimum and
maximum dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


    (2) X       Deferral Contributions with respect to Bonus Compensation only.
The Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.

 
Deferral Contributions Type of Bonus   
Treated As
Dollar Amount
% Amount
Performance Based
Non-Performance Based
Min
Max
Min
Max
Bonus Compensation
 
 
Yes
 
   
0
 
60
 



 
    (Note: With respect to each type of Bonus, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages. In the event a bonus identified as a Performance-based Bonus above
does not constitute a Performance-based Bonus with respect to any Participant,
such Bonus will be treated as a Non-Performance-based Bonus with respect to such
Participant.)
 
 
 
 
 
Plan Number: 44240 (07/2007)
 
ECM NQ 2007 AA 11/10/2008

 
 


Page 3


© 2007 Fidelity
Management & Research Company


 
xxvi

--------------------------------------------------------------------------------

 



 (b)        Matching Contributions (Choose (1) or (2) below, and (3) below, as
applicable):


    (1)  X    The Employer shall make a Matching Contribution on behalf of each
Employee Participant in an amount described below:
 
       (A)    _% of the Employee Participant's Deferral Contributions for the
calendar year.

       (B)  X  The amount, if any, declared by the Employer in writing, which
writing is hereby incorporated herein.
 
       (C)  Other:     __________:_________________________


    (2)      Matching Contribution Offset. For each Employee Participant who
has made elective
contributions  (as  defined   in  26  CFR  section   l.40l(k)-6  ("QP
Deferrals")) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the ___________________Plan (the "QP"), to the QP,
the Employer shall make a Matching Contribution in an amount equal to (A) minus
(B) below:
 
       (A)        The matching contributions (as defined in 26 CFR section
1.40l(m)-l(a)(2) ("QP Match")) that the Employee Participant would have received
under the QP on the sum of the Deferral Contributions and the Participant's QP
Deferrals, determined as though—
 
          •    No limits otherwise imposed by the tax law applied to such QP
match; and
          •    The Employee Participant's Deferral Contributions had been made
to the QP.
 
       (B)  The QP Match actually made to such Employee Participant under the QP
for the applicable calendar year.
 
    Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.


    (3)         Matching Contribution Limits (Check the appropriate box (es)):


       (A)       Deferral Contributions in excess of_% of the Employee
Participant's Compensation for the calendar year shall not be considered for
Matching Contributions.
 


 
Plan Number:
44240                                                                                                       ECM
NQ 2007 AA
 
(07/2007)                                                                                                                                          11/10/2008


Page 4
 
© 2007 Fidelity
Management & Research Company


 
xxvii

--------------------------------------------------------------------------------

 




       (B)        Matching Contributions for each Employee Participant for each
calendar year shall be limited to $_____.
 


(c)        Employer Contributions


    (1)     Fixed Employer Contributions. The Employer shall make an Employer
Contribution on behalf of each Employee Participant in an amount determined as
described below:

 
       _____________________________________________________________


       _____________________________________________________________
 
    (2)        Discretionary Employer Contributions. The Employer may make
Employer Contributions to the accounts of Employee Participants in any amount
(which amount may be zero), as determined by the Employer in its sole discretion
from time to time in a writing, which is hereby incorporated herein.
 


 
1.06    CONTRIBUTIONS ON BEHALF OF DIRECTORS


 
(a)  Director Deferral Contributions


    The Employer shall make a Deferral Contribution in accordance with, and
subject to, Section 4.01 on behalf of each Director Participant who has an
executed deferral agreement in effect with the Employer for the applicable
calendar year (or portion of the applicable calendar year), which deferral
agreement shall be subject to any minimum and/or maximum deferral amounts
provided in the table below.
 


Deferral Contributions type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
                             

 
    (Note: With respect to each type of Compensation, list the minimum and
maximum dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


 
(b)   Matching and Employer Contributions:
 
    (1)  Matching Contributions. The Employer shall make a Matching
Contribution on behalf of each Director Participant in an amount determined as
described below:
           
             ___________________________________________________
   
             ___________________________________________________






Plan Number: 44240 (07/2007)                           ECM NO 2007 AA 11/10/2008
 
 
Page 5
 
© 2007 Fidelity
Management & Research Company


 
xxviii

--------------------------------------------------------------------------------

 
   

    (2)        Fixed Employer Contributions. The Employer shall make an
Employer Contribution on behalf of each Director Participant in an amount
determined as described below:

    (3)      Discretionary Employer Contributions. The Employer may make
Employer
Contributions to the accounts of Director Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time, in a writing, which is hereby incorporated herein.


 
1.07    DISTRIBUTIONS


The form and timing of distributions from the Participant's vested Account shall
be made consistent with the elections in this Section 1.07.


(a) (1) Distribution options to be provided to Participants
 
 

 
(A) Specified Dale
 
(B) Specified Age
 
(C) Separation from Service
 
(D) Earlier of Separation or Age
 
(E) Earlier of Separation or Specified Date
 
(F) Disability
 
(0) Change in Control
 
(H) Death
 
Deferral
Contributions
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Lump Sum
 Installments
Matching Contributions
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Lump Sum
 Installments
Employee Contributions
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Installments
 Lump Sum
 Lump Sum
 Installments

 
 



 
(Note: If the Employer elects (F), (G), or (H) above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above. In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant. If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment triggers), the employer must apply a minimum deferral period, the number
of years of which must be greater than the number of years required for 100%
vesting in any such amounts. If the employer elects to provide for payment upon
disability and/or death, and the employer applies avesting schedule to amounts
that may be subject to such payment trigger, the employer must also elect to
apply 100% vesting in any such amounts upon disability and/or death.)
 
 
 
Plan Number: 44240 (07/2007)                   ECM NQ 2007 AA 11/10/2008
 
Page 6

© 2007 Fidelity
Management & Research Company




 
xxix

--------------------------------------------------------------------------------

 


 


 
 
(2)       A Participant incurs a Disability when the Participant (Check at
least one if Section 1.07(a)(1)(F) or if Section 1.08(e)(3) is elected):



 
       (A)              is unable to engage in any substantial gainful activity
by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
 
       (B)              is by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Employer.
 
       (C)             is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.

       (D)        is determined to be disabled pursuant to the following
disability insurance program: ____ the definition of disability under which
complies with the requirements in regulations under Code section 409A.
 
          (Note: If more than one box above is checked, then the Participant
will have a Disability if he satisfies at least one of the descriptions
corresponding to one of such checked boxes.)


    (3)     X       Regardless of any payment trigger and, as applicable,
payment method, to which the Participant would otherwise be subject pursuant to
(1) above, the first to occur of the following Plan-level payment triggers will
cause payment to the Participant commencing pursuant to Section 1.07(c)(1) below
in a lump sum, provided such Plan-level payment trigger occurs prior to the
payment trigger to which the Participant would otherwise be subject.
 


 
Payment Trigger


 
       (A)             Separation from Service prior  to:
       _____________________________________
      
       (B)                Separation from Service
 
       (C)                Death
      
       (D)                Change in Control


 
Plan Number:
44240                                                                                                 ECM
NQ 2007 AA
 
(07/2007)                                                                                                                 11/10/2008


Page7

 © 2007 Fidelity
Management & Research Company
 
xxx

--------------------------------------------------------------------------------


 
(b)      Distribution Election Change
    A    Participant
    (1)              shall
 
    (2)   X           shall not
 
    be permitted to modify a scheduled distribution election in accordance with
Section 8.0 l(b) hereof.


 
(c)      Commencement of Distributions


 
    (1)   Each lump sum distribution and the first distribution in a series of
installment payments (if applicable) shall commence as elected in (A), (B) or
(C) below:
 
 
       (A) X   Monthly on the I5'h day of the month which day next follows the
applicable triggering event described in 1.07(a).
      
       (B)    Quarterly on the ________ day of the following
months ______________  , ________ , ________      or   _________         
             (list one month in each calendar quarter) which day next follows
the applicable triggering event described in 1.07(a).
 
       (C)   Annually on the________   day of _________   (month) which day
next follows the applicable triggering event described in 1 .07(a).
 
       (Note: Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be  made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)


 
    (2)    The commencement of distributions pursuant to the events elected in
Section 1 .07(a) (l) and Section 1.07(a) (3) shall be modified by application of
the following:


 
       (A)    Separation from Service Event Delay - Separation from Service
will be treated as not having occurred for 6 months after the date of such
event.
 
       (B)    Plan Level Delay - all distribution events (other than those
based on Specified Date or Specified Age) will be treated as not having occurred
for ___ days (insert number of days but not more than 30).
 
 
 
Plan Number: 44240 (07/2007)                     ECM NQ 2007 AA 11/10/2008
 
 


Page 8
 
© 2007 Fidelity
Management  & Research Company


 
xxxi

--------------------------------------------------------------------------------

 


(d)      Installment Frequency and Duration


    If installments are available under the Plan pursuant to Section 1.07 (a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):


    (1)         at the following intervals:


       (A)         Monthly commencing on the day elected in Section 1.07(c)
(1).
 
       (B)        Quarterly commencing on the day elected in Section 1.07(c)
(1) (with payments made at three-month intervals thereafter).

 
       (C) X       Annually commencing on the day elected in Section 1.07(c)
(1).
 
    (2)   over the following term(s) (Complete either (A) or (B)):


       (A) X   Any term of whole years between 2 (minimum of 1) and 10
            (maximum of 30).
 
       (B)     Any of the whole years terms selected below.

 1
 
 2
 
 3
 
 4
 
 5
 6
 7
 
 8
 
 9
 
 10
 
 11
 12
 13
 14
 
 15
 
 16
 
 17
 
 18
 
 19
 
 20
 
 21
 
 22
 23
 24
 25
 
26
 
 27
 
 28
 29
 30



       (Note: Only elect a term of one year if Section 1.07(d)(l)(A) and/or
Section 1.07(d)(l)(B) is elected above.)


(e)      Conversion to Lump Sum


       Notwithstanding anything herein to the contrary , if the Participant's
vested Account at the time such Account becomes payable to him hereunder does
not exceed $ __ distribution of the Participant's vested Account shall
automatically  be  made in the form of a single lump sum at the time prescribed
in Section 1.07( c )(1).
 
(f)     Distribution Rules Applicable to Pre-effective Date Accruals


               Benefits accrued under the Plan (subject to Code section 409A)
prior to the date in Section 1.01(b)(l) above are subject to distribution rules
not described in Section 1 .07(a) through (e), and such rules are described in
Attachment A Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.
 
 
 
 
Plan Number: 44240 (07/2007)                           ECM NQ 2007 AA 11/10/2008
 
 
 
Page 9


 
 © 2007 Fidelity
Management & Research Company




 
xxxii

--------------------------------------------------------------------------------

 

1.08   VESTING SCHEDULE


(a)        (1)       The Participant's vested percentage in Matching
Contributions elected in Section 1.05(b) shall be based upon the following
schedule and unless Section 1.08(a)(2) is checked below will be based on the
elapsed time method as described in Section 7.03(b).
 
Years of Service
    Vesting %

 
  0
    100



 
    (2)        Vesting shall be based on the class year method as described in
Section 7.03(c).


(b)      (1)          The Participant's vested percentage in Employer
Contributions elected in Section 1.05(c) shall be based upon the following
schedule and unless Section l.08 (b)(2) is checked below will be based on the
elapsed time method as described in Section 7.03(b).
 
    (2)         Vesting shall be based on the class year method as described in
Section 7.03(c).


 
(c)        Years of Service shall exclude (Check one):
 
    (1)   for new plans, service prior to the Effective Date as defined in
Section


    (2)  for existing plans converting from another plan document, service
prior to the original Effective Date as defined in Section 1 .01(b)(2)(B).
 
    (Note: Do not elect to apply this Section l.08 (c) if vesting is based only
on the class year method.)


 
(d)             Notwithstanding anything to the contrary herein, a Participant
will forfeit his Matching
Contributions and Employer Contributions (regardless of whether vested) upon the
occurrence of the following event(s):
    ___________________________________________________________________________
    ___________________________________________________________________________


    (Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)


(e)       A Participant will be 100% vested in his Matching Contributions and
Employer Contributions upon (Check the appropriate box(es)):
 
    (1)   Retirement eligibility is the date the Participant attains age 0 and
completes 0 Years of Service, as defined in Section 7.03(b).
 
    (2)   Death.


 
 
Plan Number:
44240                                                                                                       ECM
NQ 2007 AA
(07/2007)                                                                                                                                       11/10/2008


Page 10


© 2007 Fidelity
Management & Research Company


 
xxxiii

--------------------------------------------------------------------------------

 
 
    (3)    The date on which the Participant becomes disabled, as determined
under Section 1.07(a) (2).
 
    (Note: Participants will automatically vest upon Change in Control if
Section 1.07(a) (l) (G) is elected.)


(f)        Years of Service in Section 1.08 (a)(l) and Section 1.08 (b)(l)
shall include service with the following employers:
 
    ______________________________________________________________________________
 
    ______________________________________________________________________________
 


 
1.09   INVESTMENT DECISIONS


    A Participant's Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:
 
    ____________________________________________________________________________
 
    _____________________________________________________________________________


 
1.10   ADDITIONAL PROVISIONS


    The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.


    X   The Employer has completed the Superseding Provisions Addendum to
reflect the provisions of the Plan that supersede provisions of this Adoption
Agreement and/or the Basic Plan Document.
 
 
Plan Number:
44240                                                                                                    ECM
NQ 2007 AA
(07/2007)                                                                                                                                     11/10/2008
 
Page 11


© 2007 Fidelity
Management & Research Company


xxxiv

--------------------------------------------------------------------------------


 


 


EXECUTION PAGE
(Fidelity's Copy)


 
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this  10th­­   day of   November, 2008.


 
                         Employer __________________________
 
 
                         By ________________________________


 
                         Title________________________________
 


 


 


 


 


 


 


 


 


Plan Number:
44240                                                                                                              ECM
NQ 2007 AA
(07/2007)                                                                                                                                             11/10/2008
 
Page 12


© 2007 Fidelity
Management & Research Company


 
xxxv

--------------------------------------------------------------------------------

 


 


 
 

 
 
EXECUTION PAGE
(Employer's Copy)


 
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this       10th   day of     November, 2008


 
                                  Employer      ________________________________


 
                                  By   __________________________


 
                                  Title    _____________________________________
 

 
 


 


 


Plan Number:
44240                                                                                                        ECM
NQ 2007 AA
(07/2007)                                                                                                                                                                    11/10/2008


Page 13


© 2007 Fidelity
Management & Research Company


 
xxxvi

--------------------------------------------------------------------------------

 


AMENDMENT EXECUTION PAGE (Fidelity's Copy)


 
Plan Name:   Supertex, Inc. Deferred Compensation Plan (the "Plan")
 
Employer:      Supertex, Inc._______________________


 
(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 
Section Amended
Effective Date
               



 
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


 
Employer:      ___________________


 
By:                 ____________________


 
Title:                 ____________________


 
Date:                 ____________________
 



 
 


 
 
 
Plan Number: 44240 (07/2007)                  ECM NQ 2007 AA 11/10/2008


 


 
 


Page 14


© 2007 Fidelity
Management & Research Company


 
 
 


 
xxxvii

--------------------------------------------------------------------------------

 


 
 
AMENDMENT EXECUTION PAGE (Employer's Copy)



Plan Name:        Supertex, Inc. Deferred Compensation Plan (the “Plan”)
Employer:          Supertex, Inc.
 
 
(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
 


Section Amended
Effective Date
               



 
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.
 
 
 
Employer:
 
By:
 
Title:
 
Date:
 
 
 
 


 


 


 


 


 


 


 


 


 
 



 


Plan Number: 44240 (07/2007)                     ECM NQ 2007 AA 11/10/2008
 
Page 15
 
© 2007 Fidelity
Management & Research Company


 
xxxviii

--------------------------------------------------------------------------------

 


ATTACHMENT A
Re:   PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES


 
Plan Name:        Supertax, Inc. Deferred Compensation Plan (the
"Plan")___________


 
 
 
 
 
 
 
 
 
 
 
 
 
Plan Number:
44240                                                                                                       ECM
NQ 2007 AA
(07/2007)                                 11/10/2008


Page 16


© 2007 Fidelity
Management & Research Company


 
xxxix

--------------------------------------------------------------------------------

 


ATTACHMENT B


 
Re: SUPERSEDING PROVISIONS for


 
Plan Name:        Supertex, Inc. Deferred Compensation Plan (the "Plan")


 
 
(a) Superseding Provision(s) - The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:



 
 
1.     Notwithstanding Section 1.07(d) and Article 8, with respect to post-2004
deferrals that are subject to Code section 409A, if a Participant elects to
receive payment of his deferrals for one or more Plan years in the form of
installments, the same number of installments must be elected for each Plan
year. Except as otherwise provided in Paragraph 2(d) of this Attachment B (with
respect to the 2005 through 2008 Plan years), any attempt by a Participant to
elect a different number of installments for a subsequent Plan year will be
disregarded and the number of installments previously elected will continue to
apply. By way of example, if a Participant had previously elected to receive
distribution of his 2009 deferrals in the form of five annual installments and
attempts to elect to receive his 2010 deferrals in three annual installments,
then notwithstanding such election, his 2010 deferrals will also be paid in five
annual installments.

 
 
2.      Notwithstanding Section l.07(b)(2) and Article 8, in accordance with the
Code section 409A transition relief provided under Section 3.02 of Internal
Revenue Service Notice 2007-86, a Participant may make a one-time election after
the Adoption Agreement effective date and no later than December 31, 2008 to
change the form (but not the timing) of distributions of benefits accrued under
the Plan during the 2005 through 2008 Plan years that are subject to Code
section 409A. Such election shall not be subject to Section 8.0 l(b) of the
Plan, but shall be subject to the following restrictions and limitations:
 

 
(a)    Such election may apply only to amounts that would not otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.
 

 
(b)   A Participant may elect to change the form of payment from a lump sum to
installments, or from installments to a lump sum, but only if such change
applies evenly to all benefits accrued prior to January 1, 2009 that are subject
to Code section 409A. By way of example, if a Participant had previously elected
to receive distribution in the form of a lump sum for his 2005, 2006 and 2007
deferrals and installments for his and 2008 deferrals, he may elect to change
his 2007 deferrals from a lump sum to installments only if he also changes his
2005 and 2006 deferrals to installments.
 

 
(c)    A Participant may elect to change the number of annual installments for
all years between 2005 through 2008, inclusive, for which he elected
installments without changing or affecting his previous lump sum elections. By
way of example, if a Participant had previously elected to receive distribution
in the form of a lump sum for his 2005 and 2006 deferrals and five annual
installments for his 2007 and 2008 installments, the Participant may elect to
change the number of installment for his 2007 and 2008 deferrals from five to
three and not have to change his 2005 and 2006 deferrals from lump sum to
installments.



 
 
 
Plan Number:
44240                                                                                                          ECM
NQ 2007 AA
 
(07/2007)                                                                                                                                                                  11/10/2008
 
 
Page 17


© 2007 Fidelity
Management & Research Company


 
xxxx

--------------------------------------------------------------------------------

 


 
 
(d)   If installments are elected for any year, the same number of installments
must be elected for all years for which installments are payable. If a different
number of installments was previously elected for one or more years and the
Participant fails to elect a uniform number of installments by December 31,
2008, the number of installments that will apply shall be the last number
elected by the Participant. By way of example, if a Participant had previously
elected to receive distribution in the form of a lump sum for his 2005
deferrals, five annual installments for his 2006 deferral, three annual
installments for his 2007 deferrals and 10 annual installments for his 2008
deferrals, the Partic    ipant must elect no later than December 31, 2008 to
change the number of installments for his 2006 through 2008 deferrals to a
uniform number (which may be any number between two and 10). If no election is
made, the number of installments that would apply in this example would be 10,
because that was the last number elected by the Participant. Accordingly, for
this Participant, his 2005 deferral would continue to be paid in the form of a
lump sum, but his 2006 through 2008 deferrals would be paid in 10 annual
installments (as would all future deferrals for which the form of payment
elected is installments).
 

3.
If the Participant dies before an elected payment date, the participant shall be
considered to have Separated from Service and the Participant's benefit will be
paid to the participant's Beneficiary commencing pursuant to Section 1.07(c)(l)
in the same form as it would have been paid to the Participant pursuant to
Article 8.

 


 
Plan Number:
44240                                                                                                           ECM
NQ 2007 AA
(07/2007)                                                                                                                                          11/10/2008
 
 
Page 18


© 2007 Fidelity Management & Research Company



 
 
xxxxi

--------------------------------------------------------------------------------

 


TRUST AGREEMENT
Between


 
Supertex, Inc
And
FIDELITY MANAGEMENT TRUST COMPANY


 
Supertex, Inc. Deferred Compensation Plan Trust


 
Dated as of December 1, 2008


 
 
 
 
 
 
 
 
 
 
 
Plan
Number:44240                                                                                         ECM
NQ 2007 TA
    (07/2007)                                                                                                      11/10/2008


 
© 2007 Fidelity
Management & Research Company


 
xxxxii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
                                                                                
Section                                     Page

 
1   Definitions..........................................................................................................................................1
 
2  Trust.....................................................................................................................................................3
    (a) Establishment
    (b) Grantor Trust
    (c) Trust Assets
    (d) Non-Assignment
 
3   Payments to
Sponsor...........................................................................................................................3


4  Disbursement.........................................................................................................................................4
    (a) Directions from Sponsor
    (b) Limitations
 
5   Investment of
Trust..............................................................................................................................4
    (a) Selection of Investment Options
    (b) Available Investment Options
    (c) Investment Directions
    (d) Funding Mechanism
    (e) Mutual Funds
    (f) Trustee Powers


6  Recordkeeping and Administrative Services to Be Performed..
.......................................................7
    (a) Accounts
    (b) Inspection and Audit
    (c) Notice of Plan Amendment
    (d) Returns, Reports and Information


7   Compensation and Expenses.
..............................................................................................................8
 
8  Directions and Indemnification.
..........................................................................................................8
    (a) Directions from Sponsor
    (b) Directions from Participants
    (c) Indemnification
    (d) Survival


9   Resignation or Removal of Trustee ,
....................................................................................................9
    (a) Resignation and Removal
    (b) Termination
    (c) Notice Period
    (d) Transition Assistance
    (e) Failure to Appoint Successor
 
 

 
Plan Number:
44240                                                                                                      ECM
NQ 2007 TA
(07/2007)                                                                                                           11/10/2008


i 
© 2007 Fidelity
Management & Research Company


 
xxxxiii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(Continued)


 
 
Section                                                                                                                    Page
 
10  Successor
Trustee..............................................................................................................................
10
    (a) Appointment
    (b) Acceptance
    (c) Corporate Action
 
11 Resignation, Removal, and Termination
Notices............................................................................
10
 
12 Duration
................................................................................................................................................
11
 
13 Insolvency of
Sponsor.......................................................................................................................
11
 
14 Amendment or
Modification...............................................................................................................
12
 
15 Electronic Services
............................................................................................................................
12
 
16 General..............................................................................................................................................13
    (a) Performance by Trustee, its Agent or Affiliates
    (b) Entire Agreement
    (c) Waiver
    (d) Successors and Assigns
    (e) Partial Invalidity
    (f) Section Headings
 
17
Assignment............................................................................................................................................
14
 
18 Force Majeure
...................................................................................................................................14
 
19 Confidentiality....................................................................................................................................14
 
20 Situs of Trust
Assets.............................................................................................................................
15
 
21 Governing
Law......................................................................................................................................
15
    (a) Massachusetts Law Controls
    (b) Trust Agreement Controls
 
 
 

 
Plan Number:
44240                                                                                        ECM
NQ 2007 TA
    (07/2007)                                                                                                          11/10/2008
  
ii 
© 2007 Fidelity
Management & Research Company




 
xxxxiv

--------------------------------------------------------------------------------

 


TRUST AGREEMENT, dated as of the 1st day of December 2008, between Supertex,
Inc., a California entity, having an office at 1235 Bordeaux Drive, Sunnyvale,
CA 94089 (the "Sponsor"), and  FIDELITY  MANAGEMENT  TRUST COMPANY, a
Massachusetts trust company, having an office at 82 Devonshire Street, Boston,
Massachusetts 02109 (the "Trustee").


WITNESSETH:


    WHEREAS, the Sponsor  is the sponsor of the Plan; and


    WHEREAS, the Sponsor wishes to restate, in its entirety, by entering into
this Agreement, the irrevocable trust originally established on January 1, 1996.
with regard to the Plan effective on the date the assets of which are
transferred to the Trustee, and to contribute to the Trust assets that shall be
held therein, subject to the claims of Sponsor's creditors in the event of
Sponsor's Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan;
 
WHEREAS, it is the intention of the parties that the Trust shall not affect the
status of the Plan as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title 1 of the Employee Retirement Income Security Act
of 1974 ("ERISA");
 
WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and
 
WHEREAS, the Trustee is willing to hold and invest the aforesaid assets in trust
among several investment options selected by the Sponsor.

 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:
 
Section 1. Definitions. The following terms as used in this Trust Agreement have
the meanings indicated unless the context clearly requires otherwise:


(a)      "Agreement" shall mean this Trust Agreement, as the same may be amended
and in effect from time to time.
 
(b)     "Business Day" shall mean any day on which the New York Stock Exchange
(NYSE) is open.
 
(c)     "Code" shall mean the Internal Revenue Code of 1986, as it has been or
may be amended from time to time.


 


 
 

 
 
Plan Number:
44240                                                                                        ECM
NQ 2007 TA
(07/2007)                                                     Page
1                                                11/10/2008
© 2007 Fidelity Management & Research Company


 




 




 
xxxxv

--------------------------------------------------------------------------------

 


(d)
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time,

(e)
"Fidelity Mutual Fund" shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.

(f)
"Insolvency" shall mean that the Sponsor is or has become insolvent as defined
in Section 13(a).

(g)
"Mutual Fund" shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.

(h)
"Non-Fidelity Mutual Fund" shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.

(i)
"Participant'" shall mean, with respect to the Plan, any individual who has
accrued a benefit under the Plan, which has not yet been fully distributed
and/or forfeited, and shall include the designated beneficiary(ies) with respect
to the benefit of such an individual until such benefit has been fully
distributed and/or forfeited.

(j)
"Permissible Investment" shall mean any of the investments specified by the
Sponsor as available for investment of assets of the Trust and agreed to by the
Trustee. The Permissible Investments shall be listed in the Service Agreement.

(k)
"Plan" shall mean the plan or plans described in the Service Agreement.

(l)
"Reconciliation Period" shall mean the period beginning on the date of the
initial transfer of assets to the Trust and ending on the date of the completion
of the reconciliation of Participant records.

(m)
"Reporting Date" shall mean the last day of each calendar quarter, the date as
of which the Trustee resigns or is removed pursuant to this Agreement and the
date as of which this Agreement terminates pursuant to Section 9 hereof.

(n)
"Service Agreement" shall mean the agreement between the Trustee and the Sponsor
for the Trustee, through certain affiliates and related companies, to provide
administrative and recordkeeping services for the Plan.

(o)
"Sponsor" shall mean Supertex, Inc., as identified in the first paragraph of
this Agreement, or any successor to all or substantially all of its businesses
which, by agreement, operation of law or otherwise, assumes the responsibility
of the Sponsor under this Agreement.

(p)
"Trust" shall mean the Supertex, Inc. Deferred Compensation Plan Trust, being
the trust restated by the Sponsor and the Trustee pursuant to the provisions of
the Agreement.

(q)
"Trustee" shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business. The
term Trustee shall also include any successor trustee appointed pursuant to this
Agreement to the extent such successor agrees to serve as Trustee under the
Agreement.



 
Section 2. Trust.
 
    (a) Establishment. The Sponsor hereby establishes the Trust with the
Trustee. The Trust shall consist of an initial contribution of money or other
property acceptable to the Trustee in its sole discretion, made by the Sponsor
or transferred from a previous trustee, such additional sums of money as


 
Plan Number:
44240                                                                                       ECM
NQ 2007 TA
(07/2007)                                                     Page2                                                  11/10/2008
© 2007 Fidelity Management & Research Company


 
xxxxvi

--------------------------------------------------------------------------------

 


shall from time to time be delivered to the Trustee, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income. The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement. In accepting this Trust, the Trustee
shall be accountable for the assets received by it, subject to the terms and
conditions of the Agreement.

 
    (b) Grantor Trust. The Trust is intended to be a grantor trust, of which the
Sponsor is the grantor, within the meaning of subpart E, part i, subchapter J,
chapter 1, subtitle A of the Code, and shall be construed accordingly.


    (c) Trust Assets. The principal of the Trust and any earnings thereon shall
be held separate and apart from other funds of the Sponsor and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth. Participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan and the Agreement shall be mere unsecured
contractual rights of Participants and their beneficiaries against the Sponsor.
Any assets held by the Trust will be subject to the claims of the Sponsor's
general creditors under federal and state law in the event of Insolvency, as
defined in this Agreement.


    (d) Non-Assignment. Benefit payments to Participants and their beneficiaries
from the Trust may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered, or subjected to attachment, garnishment, levy,
execution, or other legal or equitable process. Notwithstanding anything in this
Agreement to the contrary, the Sponsor can direct the Trustee to disperse monies
pursuant to a domestic relations order as defined in Code section 414(p)(1)(B)
in accordance with Section 4(a).
 
Section 3. Payments to Sponsor, Except as provided under the Agreement, the
Sponsor shall have no right to retain or divert to others any of the Trust
assets before all benefit payments have been made to the Participants and their
beneficiaries pursuant to the terms of the Plan. The Sponsor may direct the
Trustee in writing to pay the Sponsor any amount in excess of the amount needed
to pay all of the benefits accrued under the Plan as of the date of such
payment.


Section 4. Disbursements.


    (a)    Directions from Sponsor.
 
 
Plan Number:
44240                                                                                        ECM
NQ 2007 TA
(07/2007)                                                                                                           11/10/2008
 
Page 3

 
© 2007 Fidelity
Management & Research Company


 
xxxxvii

--------------------------------------------------------------------------------

 


(i) If the Service Agreement provides that the Trustee will make distributions
of Plan benefits directly to Participants and beneficiaries, the Trustee shall
disburse monies to Participants and their beneficiaries for benefit payments in
the amounts that the Sponsor directs from time to time in writing. The Trustee
shall have no responsibility to ascertain whether the Sponsor's direction
complies with the terms of the Plan or of any applicable law. The Trustee shall
be responsible for federal or state income tax reporting or withholding with
respect to such Plan benefits. The Trustee shall not be responsible for tax
reporting or withholding of PICA (Social Security and Medicare), any federal or
state unemployment, or local tax with respect to Plan distributions.


 
(ii) If the Service Agreement provides that the Sponsor shall be responsible for
making distributions of benefits to Participants and beneficiaries, then the
Trustee shall disburse monies to the Sponsor for benefit payments in the amounts
that the Sponsor directs from time to time in writing. The Trustee shall have no
responsibility to ascertain whether the Sponsor's direction complies with the
terms of the Plan or any applicable law. The Trustee shall not be responsible
for: (1) making benefit payments to Participants under the Plan; or, (2) any
federal, state or local tax reporting or withholding of any kind with respect to
such Plan benefits.
 
    (b) Limitations. The Trustee shall not be required to make any disbursement
in excess of the net realizable value of the assets of the Trust at the time of
the disbursement.


 
Section 5. Investment of Trust.


    (a) Selection of Investment Options. The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.


    (b) Available Investment Options. The Sponsor shall direct the Trustee as to
what investment options the Trust shall be invested in (i) during the
Reconciliation Period, and (ii) following the Reconciliation Period, subject to
the following limitations. The Sponsor may include only Permissible Investments
as described in the Service Agreement; provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion. The Sponsor may add or
remove investment options with the consent of the Trustee and upon mutual
amendment of the Service Agreement to reflect such additions.


    (c) Investment Directions, In order to provide for an accumulation of assets
comparable to the contractual liabilities accruing under the Plan, the Sponsor
may direct the Trustee in writing to invest the assets held in the Trust to
correspond to the hypothetical investments made for Participants in accordance
with their direction under the Plan.


Plan Number:
44240                                                                                         ECM
NQ 2007 TA
(07/2007)                                                                                                      11/10/2008
  
Page 4
 
© 2007 Fidelity
Management & Research Company


 
xxxxviii

--------------------------------------------------------------------------------

 
    (d) Funding Mechanism. The Sponsor's designation of available investment
options under paragraphs (a) and (b) above, the maintenance of accounts for each
Participant under the Plan and the crediting of investments to such accounts,
and the exercise by Participants of any powers relating to investments under
this Section 5 are solely for the purpose of providing a mechanism for measuring
the obligation of the Sponsor to any particular Participant under the Plan. As
further provided in the Agreement, no Participant or beneficiary will have any
preferential claim to or beneficial ownership interest in any asset or
investment held in the Trust, and the rights of any Participant and his or her
beneficiaries under the Plan and the Agreement are solely those of an unsecured
general creditor of the Sponsor with respect to the benefits of the Participant
under the Plan.


    (e) Mutual Funds. The Sponsor hereby acknowledges that it has received from
the Trustee a copy of the prospectus for each Mutual Fund selected by the
Sponsor as a Permissible Investment. Trust investments in Mutual Funds shall be
subject to the following limitations:


       (i) Execution of Purchases and Sales. Purchases and sales of Permissible
Investments (other than for Exchanges) shall be made on the date on which the
Trustee receives from the Sponsor in good order all information and
documentation necessary to accurately effect such purchases and sales (or in the
case of a purchase, the subsequent date on which the Trustee has received a wire
transfer of funds necessary to make such purchase). Exchanges of Permissible
Investments shall be made on the same Business Day that the Trustee receives a
proper direction if received before market close (generally 4:00 p.m. eastern
time); if the direction is received after market close (generally 4:00 p.m.
eastern time), the exchange shall be made the following Business Day.


       (ii) Voting. At the time of mailing of notice of each annual or special
stockholder's meeting of any Mutual Fund, the Trustee shall send a copy of the
notice and ail proxy solicitation materials to the Sponsor, together with a
voting direction form for return to the Trustee or its designee. The Trustee
shall vote the shares held in the Trust in the manner as directed by the
Sponsor. The Trustee shall not vote shares for which it has received no
corresponding directions from the Sponsor. The Sponsor shall also have the right
to direct the Trustee as to the manner in which all shareholder rights, other
than the right to vote, shall be exercised. The Trustee shall have no duty to
solicit directions from the Sponsor.


    (f)    Trustee Powers. The Trustee shall have the following powers and
authority:


 
Plan Number:
44240                                                                                        ECM
NQ 2007 TA
(07/2007)                                                                                                        11/10/2008


Page 5
© 2007 Fidelity
Management & Research Company


 
xxxxix

--------------------------------------------------------------------------------

 
 
 
       (i) Subject to paragraphs (b), (c) and (d) of this Section 5, to sell,
exchange, convey, transfer, or otherwise dispose of any property held in the
Trust, by private contract or at public auction. No person dealing with the
Trustee shall be bound to see to the application of the purchase money or other
property delivered to the Trustee or to inquire into the validity, expediency,
or propriety of any such sale or other disposition.
 
       (ii) To cause any securities or other property held as part of the Trust
to be registered in the Trustee's own name, in the name of one or more of its
nominees, or in the Trustee's account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.


       (iii) To keep that portion of the Trust in cash or cash balances as the
Sponsor may, from time to time, deem to be in the best interest of the Trust.


       (iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.


       (v) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.


       (vi) To employ legal, accounting, clerical, and other assistance as may
be required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.


       (vii) To do all other acts although not specifically mentioned herein, as
the Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.
 
Notwithstanding any powers granted to the Trustee pursuant to the Agreement or
to applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains there from,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.

 
Section 6. Recordkeeping and Administrative Services to Be Performed.


 
Plan Number:
44240                                                                                           ECM
NQ 2007 TA
(07/2007)                                                                                                             11/10/2008


Page 6
 
© 2007 Fidelity
Management & Research Company


 
l

--------------------------------------------------------------------------------

 
 
    (a) Accounts. The Trustee shall keep accurate accounts of all investments,
receipts, disbursements, and other transactions hereunder, and shall report the
value of the assets held in the Trust periodically and on the date on which the
Trustee resigns or is removed as provided in the Agreement or is terminated as
provided in the Agreement. Within thirty (30) days following each Reporting Date
or within sixty (60) days in the case of a Reporting Date caused by the
resignation or removal of the Trustee, or the termination of the Agreement, the
Trustee shall file with the Sponsor a written account setting forth all
investments, receipts, disbursements, and other transactions effected by the
Trustee between the Reporting Date and the prior Reporting Date, and setting
forth the value of the Trust as of the Reporting Date. Except as otherwise
required under applicable law, upon the expiration of six (6) months from the
date of filing such account with the Sponsor, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which the Sponsor shall within such six (6) month period
file with the Trustee written objections.
 
    (b) Inspection and Audit. All records generated by the Trustee in accordance
with paragraphs (a) shall be open to inspection and audit, during the Trustee's
regular business hours prior to the termination of the Agreement, by the Sponsor
or any person designated by the Sponsor.


    (c) Effect of Plan Amendment. The Sponsor must deliver to the Trustee a copy
of any amendment to the Plan as soon as administratively feasible following the
amendment's adoption and the Sponsor must provide the Trustee on a timely basis
with all additional information the Sponsor deems necessary for the Trustee to
perform the its duties hereunder as well as such other information as the
Trustee may reasonably request.


    (d) Returns. Reports and Information. Except as set forth in the Service
Agreement, the Sponsor shall be responsible for the preparation and filing of
all returns, reports, and information required of the Trust by law. The Trustee
shall provide the Sponsor with such information as the Sponsor may reasonably
request to make these filings. The Sponsor shall also be responsible for making
any disclosures to Participants required by law.


Section 7. Compensation and Expenses. Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee's bill, the fees for services in
accordance with the Service Agreement. All fees for services are specifically
outlined in the Service Agreement and are based on any assumptions identified
therein.


All expenses of the Trustee relating directly to the acquisition and disposition
of investments


Plan Number:
44240                                                                                           ECM
NQ 2007 TA
(07/2007)                                                                                                           11/10/2008


Page 7
 
© 2007 Fidelity
Management & Research Company


 
li

--------------------------------------------------------------------------------

 


constituting part of the Trust, and all taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon or in respect of the Trust
or the income thereof, shall be a charge against and paid from the appropriate
Participants' accounts.


 
Section 8. Directions and indemnification.
   
    (a) Directions from Sponsor. Whenever the Sponsor provides a direction to
the Trustee, the Trustee shall not be liable for any loss, or by reason of any
breach, arising from the direction if the direction is contained in a writing
(or is oral and immediately confirmed in a writing) signed by any individual
whose name and signature have been submitted (and not withdrawn) in writing to
the Trustee by the Sponsor in the manner described in the Service Agreement,
provided the Trustee reasonably believes the signature of the individual to be
genuine. Such direction may be made via electronic data transfer ("EDT") in
accordance with procedures agreed to by the Sponsor and the Trustee; provided,
however, that the Trustee shall be fully protected in relying on such direction
as if it were a direction made in writing by the Sponsor. The Trustee shall have
no responsibility to ascertain any direction's (i) accuracy, (ii) compliance
with the terms of the Plan or any applicable law, or (iii) effect for tax
purposes or otherwise.


    (b) Directions from Participants. The Trustee shall not be liable for any
loss resulting from any Participant's exercise or non-exercise of rights under
this Agreement to direct the investment of the hypothetical assets in the
Participant's accounts.


    (c) Indemnification. The Sponsor shall indemnify the Trustee against, and
hold the Trustee harmless from, any and all loss, damage, penalty, liability,
cost, and expense, including without limitation, reasonable attorneys' fees and
disbursements, that may be incurred by, imposed upon, or asserted against the
Trustee by reason of any claim, regulatory proceeding, or litigation arising
from any act done or omitted to be done by any individual or person with respect
to the Plan or the Trust, excepting only any and all loss, etc., arising solely
from the Trustee's negligence or bad faith.


    (d) Survival. The provisions of this Section 8 shall survive the termination
of this Agreement.


 
Section 9. Resignation or Removal of Trustee.


    (a)    Resignation and Removal.


       (i) The Trustee may resign at any time in accordance with the notice
provisions set forth below. 
 
       (ii) The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below.
 
 

 
Plan Number:
44240                                                                                            ECM
NQ 2007 TA
(07/2007)                                                                                                             11/10/2008
Page 8
© 2007 Fidelity
Management & Research Company
 


lii

--------------------------------------------------------------------------------


 
    (b) Termination. The Agreement may be terminated at any time by the Sponsor
upon prior written notice to the Trustee in accordance with the notice
provisions set forth below.


    (c) Notice Period. In the event either party desires to terminate the
Agreement or any Services hereunder, the party shall provide at least sixty-(60)
days prior written notice of the  termination date to the other party; provided,
however, that the receiving party may agree, in writing, to a shorter
notice period.


    (d) Transition Assistance. In the event of termination of the Agreement, if
requested by Sponsor, the Trustee shall assist Sponsor in developing a plan for
the orderly transition of the Plan data, cash and assets then constituting the
Trustee and recordkeeping services provided by the Trustee hereunder to Sponsor
or its designee. The Trustee shall provide such assistance for a period not
extending beyond sixty (60) days from the termination date of this Agreement.
The Trustee shall provide to Sponsor, or to any person designated by Sponsor, at
a mutually agreeable time, one file of the Plan data prepared and maintained by
the Trustee in the ordinary course of business, in the Trustee's format. The
Trustee may provide other or additional transition assistance as mutually
determined for additional fees, which shall be due and payable by the Sponsor
prior to any termination of the Agreement.


    (e) Failure to Appoint Successor. If, by the termination date, the Sponsor
has not notified the Trustee in writing as to the individual or entity to which
the assets and cash are to be transferred and delivered, the Trustee may bring
an appropriate action or proceeding for leave to deposit the assets and cash in
a court of competent jurisdiction. The Trustee shall be reimbursed by the
Sponsor for all costs and expenses of the action or proceeding including,
without limitation, reasonable attorneys' fees and disbursements.


 
Section 10. Successor Trustee.


    (a) Appointment. If the office of Trustee becomes vacant for any reason, the
Sponsor may in writing appoint a successor trustee under this Agreement. The
successor trustee shall have all of the     rights, powers, privileges,
obligations, duties, liabilities, and immunities granted to the Trustee under
the Agreement. After a successor trustee accepts appointment, a prior trustee
shall not be liable for the acts or omissions of the Trustee with respect to the
Trust occurring after the time of the appointment.


    (b) Acceptance. When the successor trustee accepts its appointment under the
Agreement, title to the Trust assets shall immediately vest in the Trustee
without any further action on the part of the prior trustee. The prior trustee
shall execute all instruments and do all acts that reasonably may
be     necessary or reasonably may be requested in writing by the Sponsor or the
Trustee to evidence the vesting    of title to all Trust assets in the Trustee
or to deliver ail Trust assets to the Trustee.


 
Plan
Number:44240                                                                                                   ECM
NQ 2007 TA
(07/2007)                                                                                                                            11/10/2008


Page 9
© 2007 Fidelity
Management & Research Company


 
liii

--------------------------------------------------------------------------------

 
 
    (c) Corporate Action. Any successor of the Trustee, through sale or transfer
of the business           or trust department of the Trustee, or through
reorganization, consolidation, or merger, or any similar transaction, shall,
upon consummation of the transaction, become the Trustee under this Agreement.


Section 11. Resignation. Removal, and Termination Notices. All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor at the address
designated in     the Service Agreement, and to the Trustee c/o Fidelity
Investments - ECM Client Services Relationship Manager, P.O. Box 770001,
Cincinnati, OH 45277-0026, or to such other addresses as the parties have
notified each other of in the foregoing manner.


Section 12. Duration. The Trust shall continue in effect without limit as to
time, subject, however, to the provisions of the Agreement relating to
amendment, modification, and termination thereof.


Section 13. Insolvency of Sponsor.


    (a) Trustee shall cease disbursement of funds for payment of benefits to
Participants and their beneficiaries if the Sponsor is Insolvent. Sponsor shall
be considered "Insolvent" for purposes of the Agreement if (i) Sponsor is unable
to pay its debts as they become due, or (ii) Sponsor is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.


    (b) All times during the continuance of the Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Sponsor
under federal and state law as set forth below.


       (i) The Board of Directors (or other body governing the entity under
state law) and the Chief Executive Officer of the Sponsor shall have the duty to
inform the Trustee in writing of the Sponsor's Insolvency. If a person claiming
to be a creditor of the Sponsor alleges in writing to the Trustee that the
Sponsor has become Insolvent, the Trustee shall determine whether the Sponsor is
Insolvent and pending such determination, the Trustee shall discontinue
disbursements for payment of benefits to Participants or their beneficiaries.


       (ii) Unless the Trustee has actual knowledge of the Sponsor's Insolvency,
or has received notice from the Sponsor or a person claiming to be a creditor
alleging that the Sponsor is insolvent, the Trustee shall have no duty to
inquire whether the Sponsor is Insolvent. The Trustee may in all events rely on
such evidence concerning the Sponsor's solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Sponsor's solvency.


 
 
Plan
Number:44240                                                                                            ECM
NQ 2007 TA
          (07/2007)                                                                                                         11/10/2008


Page 10
 
© 2007 Fidelity
Management & Research Company


 
liv

--------------------------------------------------------------------------------

 
      
       (iii) If at any time the Trustee has determined that the Sponsor is
Insolvent, the Trustee shall discontinue disbursements for payments to
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Sponsor's general creditors. Nothing in this Agreement shall
in any way diminish any rights of Participants or their beneficiaries to pursue
their rights as general creditors of the Sponsor with respect to benefits due
under the Plan or otherwise.


       (iv) Trustee shall resume disbursements for the payment of benefits to
Participants or their beneficiaries in accordance with this Agreement only after
the Trustee has determined that the Sponsor is not Insolvent (or is no longer
Insolvent).


    (c) If the Sponsor permits the employees of another member of the same
controlled group           (as defined in IRC Section 414(b) or (c)) to
participate in the Plan, all of the assets held by the Trust will be subject to
the claims of the general creditors of both the Sponsor and all of such
participating affiliates and, for purposes of Section 13(a), the Sponsor is
considered Insolvent if any such affiliate meets the definition of Insolvent.   
 
    (d) Provided that there are sufficient assets, if the Trustee discontinues
the payment of        benefits from the Trust pursuant to Section 13(a) hereof
and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Sponsor in lieu of the payments
provided for hereunder during any such period of discontinuance.


Section 14. Amendment or Modification. This Agreement may be amended or modified
at any time and from time to time only by an instrument executed by both the
Sponsor and the Trustee.


Section 15. Electronic Services.


    (a) The Trustee may provide communications and services ("Electronic
Services") and/or software products ("Electronic Products") via electronic
media, including, but not limited to Fidelity Plan Sponsor WebStation. The
Sponsor and its agents agree to use such Electronic Services and Electronic
Products only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not publish, copy, broadcast, retransmit,
reproduce, commercially exploit or otherwise redisseminate the Electronic
Products or Electronic Services or any portion thereof without the Trustee's
written consent, except, in cases where the Trustee has specifically notified
the Sponsor that the Electronic Products or Services are suitable for delivery
to Participants, for non-commercial personal use by the Participants or
beneficiaries with respect to their participation in the Plan or for their other
retirement planning purposes.


 
Plan
Number:44240                                                                                            ECM
NQ 2007 TA
     (07/2007)                                                      Page
11                                                      11/10/2008
© 2007 Fidelity Management & Research Company


 
lv

--------------------------------------------------------------------------------

 
 
    (b) The Sponsor shall be responsible for installing and maintaining all
Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and       all content associated with
Electronic Services on its computer network and/or intranet so that such
content  will appear exactly as it appears when delivered to the Sponsor. All
Electronic Products and Services shall      be clearly identified as originating
from the Trustee or its affiliate. The Sponsor shall promptly remove Electronic
Products or Services from its computer network and/or intranet, or replace the
Electronic  Products or Services with updated products or services provided by
the Trustee, upon written notification (including written notification via
facsimile) by the Trustee.


    (c) All Electronic Products shall be provided to the Sponsor without any
express or implied legal warranties or acceptance of legal liability by the
Trustee, and all Electronic Services shall be provided to the Sponsor without
acceptance of legal liability related to or arising out of the
electronic   nature of the delivery or provision of such Services. Except as
otherwise stated in this Agreement, no    rights are conveyed to any property,
intellectual or tangible, associated with the contents of the Electronic
Products or Services and related material. The Trustee hereby grants to the
Sponsor a non-exclusive, non-transferable revocable right and license to use the
Electronic Products and Services in accordance with the terms and conditions of
the Agreement.


    (d) To the extent that any Electronic Products or Services utilize Internet
services  to transport data or communications, the Trustee will take, and the
Sponsor agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by the Sponsor or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of Internet or network services, or any other service required for
electronic communication. The Trustee shall not be responsible for any loss or
damage related to or resulting from any changes or modifications to the
Electronic Products or Services after delivering it to the Sponsor.


 
Section 16. General.


Plan
Number:44240                                                                                        ECM
NQ 2007 TA
(07/2007)                                                                                                          11/10/2008
 
Page 12

© 2007 Fidelity
Management & Research Company


 
lvi

--------------------------------------------------------------------------------

 

    (a) Performance by Trustee, its Agents or Affiliates. The Sponsor
acknowledges and   authorizes that the services to be provided under the
Agreement shall be provided by the Trustee, its agents or affiliates, including
but not limited to Fidelity Investments Institutional Operations Company, Inc.
or its successor, and that certain of such services may be provided pursuant to
one or more other contractual agreements or relationships.
 
    (b) Entire Agreement. This Agreement contains all of the terms agreed upon
between the parties with respect to the subject matter hereof.


    (c) Waiver. No waiver by either party of any failure or refusal to comply
with an obligation hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.


    (d) Successors and Assigns. The stipulations in this Agreement shall inure
to the benefit of, and shall bind, the successors and assigns of the respective
parties.


    (e) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of   the Agreement, or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of the Agreement shall be valid and enforceable to the
fullest extent permitted by law.


    (f) Section Headings. The headings of the various sections, subsections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience and are not part of the Agreement and shall not be deemed in any
manner to modify, explain, expand or restrict any of the provisions of the
Agreement.
 
Section 17. Assignment. This Agreement, and any of its rights and obligations
hereunder, may not be assigned by any party without the prior written consent of
the other party(ies), and such consent may be withheld in any party's sole
discretion. Notwithstanding the foregoing, Trustee may assign this Agreement in
whole or in part, and any of its rights and obligations hereunder, to a
subsidiary or affiliate of Trustee without consent of the Sponsor. All
provisions in the Agreement shall extend to and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
Section 18. Force Majeure. No party shall be deemed in default of the Agreement
to the extent that any delay or failure in performance of its obligation(s)
results, without its fault or negligence, from any cause beyond its reasonable
control, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, power outages or strikes. This clause shall
not excuse any of the parties to the Agreement from any liability which results
from failure to have in place reasonable disaster recovery and safeguarding
plans adequate for protection of all data each of the parties to the Agreement
are responsible for maintaining for  the Plan.


 
 
Plan
Number:44240                                                                                     ECM
NQ 2007 TA
(07/2007)                                                                                                     11/10/2008


Page 13
© 2007 Fidelity
Management & Research Company


 
lvii

--------------------------------------------------------------------------------

 
 
Section 19. Confidentiality. Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other confidential information. All such confidential
information, individually and collectively, and other proprietary
information  disclosed by either party shall remain the sole property of the
party disclosing the same, and the receiving party shall have no interest or
rights with respect thereto if so designated by the disclosing party to the
receiving party. Each party agrees to maintain all such confidential information
in trust and confidence to the same extent that it protects its own proprietary
information, and not to disclose such confidential information to any third
party without the written consent of the other party. Each party further agrees
to take all reasonable precautions to prevent any unauthorized disclosure of
confidential information. In addition, each party agrees not to disclose or make
public to anyone, in any manner, the terms of the Agreement, except as required
by law, without the prior written consent of the other party.


Section 20. Situs of Trust Assets. The Sponsor and the Trustee agree that no
assets of the Trust shall be located or transferred outside of the United
States.


Section 21.  Governing Law.


    (a) Massachusetts Law Controls. This Agreement is being made in the
Commonwealth of Massachusetts, and the Trust shall be administered as a
Massachusetts trust. The validity, construction, effect, and administration of
the Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, except to the extent those laws are
superseded under Section 514 of ERISA.


    (b) Trust Agreement Controls. The Trustee is not a party to the Plan, and in
the event of any conflict between the provisions of the Plan and the provisions
of the Agreement, the provisions of the Agreement shall control.


Plan
Number:44240                                                                                     ECM
NQ 2007 TA
(07/2007)                                                                                                     11/10/2008
 
Page 14

 
© 2007 Fidelity
Management & Research Company


 
lviii

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.


 
 
Plan Sponsor Name:    Supertex, Inc.
 

By:
 
Name:                    PHILLIP A. KAGEL
Title:                    VP, FINANCE & CFO
Date:                    11/10/08


 




 
 




FIDELITY M ANAGEMENT TRUST COMPANY
 
 
By:
Name:       GREGORY M. PERKINS
Title:       Authorized Signatory
Date:       11/21/2008
 
 

 
 
 
 
Plan Number:44240 (07/2007)                        ECM NQ 2007 TA 11/10/2008
 
 
Page 15
 
© 2007 Fidelity
Management & Research Company
 
 
lix

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.
 
 
 
Plan Sponsor Name:    Supertex, Inc.
 
 By:
Name:                   PHILLIP A. KAGEL
Title:                    VP, FINANCE & CFO
 Date:                    11/10/08


 
 
 
FIDELITY M ANAGEMENT TRUST COMPANY
 
By:
Name:    GREGORY M. PERKINS
Title:    Authorized Signatory
Date:    11/21/2008
 
 
 
 
 


 
lx

--------------------------------------------------------------------------------

 
 
 
Plan Number: 44240
 
 
 
Plan Name: Supertex, Inc. Deferred Compensation Plan
 
 
 
 
Amendments
 
 
 
 
 
 
 
 
 
 
 
 
lxi

--------------------------------------------------------------------------------




Execution Page (Fidelity's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:
 
 

Service Agreement  Original/Restated Effective Date Revision Date(s)      
Articles I (Basic Services and Fees)  12/01/2008   Article II (Terms and
Conditions)  12/01/2008   Specimen Signatures  12/01/2008   Investment Schedule
and Services Appendix  12/01/2008  01/15/2009 Enrollment and Education Services
Appendix  12/01/2008   Distribution Processing Appendix  12/01/2008  
Contribution Processing Appendix  12/01/2008   Accounting Appendix  12/01/2008  
Miscellaneous Appendix  12/01/2008  01/15/2009

 
             In witness whereof, the parties hereto have caused this Agreement
to be executed by their duly authorized officers.
 
 


Employer:
 
 
_______________________
(Signature)


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)


 
 
Note:     Only one authorized signature is required to execute this Agreement
unless the Employer's corporate policy mandates multiple authorized signatures.
 
 


Fidelity Management Trust Company:
 
Signature16 NQDCP [signature16.jpg]
 


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)
 
 
 
Plan Number: 44240


 
lxii

--------------------------------------------------------------------------------

 


Execution Page (Client's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:


 

Service Agreement  Original/Restated Effective Date Revision Date(s)      
Articles I (Basic Services and Fees)  12/01/2008   Article II (Terms and
Conditions)  12/01/2008   Specimen Signatures  12/01/2008   Investment Schedule
and Services Appendix  12/01/2008  01/15/2009 Enrollment and Education Services
Appendix  12/01/2008   Distribution Processing Appendix  12/01/2008  
Contribution Processing Appendix  12/01/2008   Accounting Appendix  12/01/2008  
Miscellaneous Appendix  12/01/2008  01/15/2009

 
             In witness whereof, the parties hereto have caused this Agreement
to be executed by their duly authorized officers.
 
 


Employer:
 
 
_______________________
(Signature)


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)


 
 
Note:     Only one authorized signature is required to execute this Agreement
unless the Employer's corporate policy mandates multiple authorized signatures.
 
 


Fidelity Management Trust Company:
 
Signature16 NQDCP [signature16.jpg]
 


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)
 
 
 
Plan Number: 44240
 
 
lxiii

--------------------------------------------------------------------------------


 


INVESTMENT SCHEDULE AND SERVICES APPENDIX
 
Participant Accounts shall be invested among the Permissible Investment options
listed below pursuant to Participant and/or Employer directions and pursuant to
the conditions and limitations contained in this Appendix. Unless specifically
indicated otherwise within this Appendix, the Miscellaneous Appendix, or an
amendment to this Agreement, purchases, sales and exchanges of each Permissible
Investment option are controlled by that Permissible Investment's prospectus or
other governing document(s).


 
1. Fidelity Funds (Core Options)
 

Fund#   Ticker Synbol    Fidelity Fund Name
 0630
   FRTXX    Fidelity Retirement Money Market Portfolio  0015    FGMNX  
 Fidelity Ginnie Mae Fund  0308    FCVSX    Fidelity Convertible Securities Fund
 0003    FFIDX    Fidelity Fund  0650    FUSEX    Spartan® U.S. Equity Index
Fund  0398    FSEMX    Spartan® Extended Market Index Fund  0025    FDGRX  
 Fidelity Growth Company Fund  0093    FOCPX    Fidelity OTC Portfolio  0325  
 FDIVX    Fidelity Diversified International Fund  0369     FFFAX    Fidelity
Freedom Income Fund®  0370    FFFBX    Fidelity Freedom 2000 Fund®  0371  
 FFFCX    Fidelity Freedom 2010 Fund®  0372    FFFDX    Fidelity Freedom 2020
Fund®  0373    FFFEX    Fidelity Freedom 2030 Fund®  0718    FFFFX    Fidelity
Freedom 2040 Fund®  1312    FFFVX    Fidelity Freedom 2005 Fund®  1313    FFVFX
   Fidelity Freedom 2015 Fund®  1314    FFTWX    Fidelity Freedom 2025 Fund®
 1315    FFTHX    Fidelity Freedom 2035 Fund®  1617    FFFGX    Fidelity Freedom
2045 Fund®  1618    FFFHX    Fidelity Freedom 2050 Fund®

 
The Employer agrees that any Fidelity Freedom funds listed above (all those
starting with "Fidelity Freedom") are being selected as a group of all the
Fidelity Freedom funds currently available for the Plan. The Employer
understands that a choice can be made at any time to remove all Fidelity Freedom
funds as Permissible Investments for the Plan. The Employer agrees that any
change to the Permissible Investments for the Plan to remove Fidelity Freedom
funds will be effective as soon as administratively feasible for Fidelity (after
the Employer and Fidelity have amended this agreement to reflect such change)
and that the Employer will communicate to participants the date and consequences
of such change. The Employer hereby directs Fidelity to add or remove as
Permissible Investments for the Plan any Fidelity Freedom fund being added to or
removed from the group of all Fidelity Freedom funds. Fidelity shall always give
the Employer at least 90 days notice of the date that funds available through
the Freedom Fund group will change and the Employer has until 20 days before
such date to direct Fidelity to remove all Fidelity Freedom funds as Permissible
Investments for the Plan.


 
 
 
Plan Number: 44240


 
lxiv

--------------------------------------------------------------------------------

 


In lieu of receiving a printed copy of the prospectus for each Fidelity Mutual
Fund selected by the Employer as a Permissible Investment option, the Employer
hereby consents to receiving such documents electronically. The Employer shall
access each prospectus on the internet at a website maintained by Fidelity or an
affiliate after receiving this Appendix from Fidelity as notice that a current
version of each document is available. Fidelity represents that on the effective
date of this Appendix, a current version of each such prospectus is available at
http://www.fidelity.com or such successor website as Fidelity may notify the
Employer of in writing. The Employer represents that on the effective date of
the Appendix, it accessed each such prospectus at http://www.fidelity.com or
such successor website as Fidelity may notify the Employer of in writing.


2. Non-Fidelity Funds (Core Options):


    The Employer has selected each ("Non-Fidelity Fund") of the following as an
investment made available to the Plan for investment of the assets of the Trust,
subject to the terms and conditions given below:
 
 

Fund#   Ticker Synbol    Fidelity Fund Name
 OFAP
   PTRAX    P1MCO Total Return Fund  OSAU    EHSTX    Eaton Vance Large Cap
Value Fund Class A  ONEE    OAKLX    The Oakmark Select Fund  OQKL    CHTTX  
 Aston Optimum Mid Cap Fund - Class N  ONEB    CSWCX    Credit Suisse Small Cap
Value Fund  OF2D    BGRFX     Baron Growth Fund

 
Fidelity shall provide recordkeeping services for Non-Fidelity Funds subject to
and in accordance with the terms and conditions of this Section:
 
  a.
For purposes of this Agreement, 'Non-Fidelity Fund' shall mean an investment
company registered under the Investment Company Act of 1940, as amended, other
than one advised by Fidelity Management & Research Company, and specified in an
agreement between Fidelity and the transfer agent for such investment company
('Fund Vendor').

 
  b. 
The basis-point-per-annum fee charged by Fidelity shall be computed and billed
or charged in arrears quarterly based on the market value of Non-Fidelity Funds
held in Participant Accounts on the last business day of the quarter. In
addition to the fees specified above, Fidelity shall be entitled to fees from
the Fund Vendor as set forth in a separate agency agreement with the Fund
Vendor. Fidelity will make available appropriate information concerning the
current provisions of such agreements electronically (currently through Plan
Sponsor WebStation) for the Employer's review.

 
  c.
The Fund Vendor shall prepare and provide descriptive information on the funds
for use by Fidelity in its written participant communication materials. Fidelity
shall utilize historical performance data obtained from third-party vendors in
communications with plan participants. The Employer hereby consents to
Fidelity's use of such materials and acknowledges that Fidelity is not
responsible for the accuracy of such third-party information.



The Basis-point-per-annum fee has been waived on amounts invested in
Non-Fidelity Funds.


 
Plan Number: 44240


 
lxv

--------------------------------------------------------------------------------

 


3. Default Funds:


    The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio
as the Permissible Investment Option to receive forfeitures held pending
application.


    The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio
as the Permissible Investment Option to receive Participant Contributions for
which Participant direction has not been received by the Trustee, if any
(sometimes referred to as the default fund).


 
4. Annual Fee for Excess Core Permissible Investment Options:


    The fees stated in this Service Agreement take into consideration the Core
Permissible Investment options selected by the Employer in this Service
Agreement and include up to 20 Permissible Investment options with no additional
annual fee. The annual fee for each Core Permissible Investment option in excess
of 20 is $500.00 per option and such fee is in addition to any fees specified
elsewhere in this Service Agreement, including any Appendices and amendments
hereto. The annual fee for excess Core Permissible Investment options shall be
billed or charged quarterly in arrears and paid by the Employer. The Fidelity
Freedom funds, Fidelity Select Foundation, and Mutual Fund Window collectively
shall each count as one Core Permissible Investment option. Any change to the
Permissible Investment options selected by the Employer after the effective date
of this Service Agreement shall require an amendment to this Service Agreement
and may result in amended or additional fees.


 
 
 
Plan Number: 44240


 
lxvi

--------------------------------------------------------------------------------

 


MISCELLANEOUS APPENDIX


 
The following provision(s) of this Appendix shall supersede the referenced
provision(s) of this Agreement, subject to the terms and conditions contained
herein:


 
Title: Enrollment and Education Services Appendix
Description: Notwithstanding anything to the contrary in the Enrollment and
Education Services Appendix, section 2(b), Fidelity will not track specific
contribution years.


 
Title: Investment Schedule and Services Appendix
Description: The Employer directs Fidelity to restrict future contributions and
investmentexchanges into the following fund effective I/I 5/2009 until such time
as the Employer givesFidelity proper notice, in writing, to remove the
restrictions: The Oakrnark Select Fund (ONEE).


 
 
 
Plan Number: 44240
 
 

 
lxvii

--------------------------------------------------------------------------------


 
Plan Number: 44240
 
 
 
Plan Name: Supertex, Inc. Deferred Compensation Plan
 
 
 
 
Amendments
 
 
 
 


 
lxviii

--------------------------------------------------------------------------------

 
 
Execution Page (Fidelity's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:
 

Service Agreement  Original/Restated Effective Date Revision Date(s)      
Articles I (Basic Services and Fees)  12/01/2008   Article II (Terms and
Conditions)  12/01/2008   Specimen Signatures  12/01/2008   Investment Schedule
and Services Appendix  12/01/2008  04/15/2009 Enrollment and Education Services
Appendix  12/01/2008   Distribution Processing Appendix  12/01/2008  
Contribution Processing Appendix  12/01/2008   Accounting Appendix  12/01/2008  
Miscellaneous Appendix  12/01/2008  04/15/2009

 

In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.


 
 
 
Employer:


 
_______________________
(Signature)


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)


 
 
Note:    Only one authorized signature is required to execute this Agreement
unless the Employer's corporate policy mandates multiple authorized signatures.



 
Fidelity Management Trust Company:
 
Signature18 NQDCP [signature18.jpg]


 
_______________________
(Signature)


_______________________
(Print Name)


________________________
(Title)


                        12/31/2008
 (Date)


 
lxix

--------------------------------------------------------------------------------

 


Execution Page (Client's Copy)


 
This Agreement shall be effective upon execution by both parties. By executing
this Agreement, the parties agree to terms and conditions contained in the
Agreement and the following attached Appendices:


 

Service Agreement  Original/Restated Effective Date Revision Date(s)      
Articles I (Basic Services and Fees)  12/01/2008   Article II (Terms and
Conditions)  12/01/2008   Specimen Signatures  12/01/2008   Investment Schedule
and Services Appendix  12/01/2008  04/15/2009 Enrollment and Education Services
Appendix  12/01/2008   Distribution Processing Appendix  12/01/2008  
Contribution Processing Appendix  12/01/2008   Accounting Appendix  12/01/2008  
Miscellaneous Appendix  12/01/2008  04/15/2009

 
 
In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.
 
 
 
Employer:


 
_______________________
(Signature)


_______________________
(Print Name)


________________________
(Title)


________________________
(Date)


 
 
Note:    Only one authorized signature is required to execute this Agreement
unless the Employer's corporate policy mandates multiple authorized signatures.
 


 
Fidelity Management Trust Company:
Signature17 NQDCP [signature17.jpg]
(Print Name)


________________________
(Title)


            12/31/2008
(Date)
 
 
Plan Number: 44240
 
 


 
lxx

--------------------------------------------------------------------------------

 


INVESTMENT SCHEDULE AND SERVICES APPENDIX


Participant Accounts shall be invested among the Permissible Investment options
listed below pursuant to Participant and/or Employer directions and pursuant to
the conditions and limitations contained in this Appendix. Unless specifically
indicated otherwise within this Appendix, the Miscellaneous Appendix, or an
amendment to this Agreement, purchases, sales and exchanges of each Permissible
Investment option are controlled by that Permissible Investment's prospectus or
other governing document(s).


 
1. Fidelity Funds (Core Options)
 

Fund#   Ticker Synbol    Fidelity Fund Name
 0630
   FRTXX    Fidelity Retirement Money Market Portfolio  0015    FGMNX  
 Fidelity Ginnie Mae Fund  0308    FCVSX    Fidelity Convertible Securities Fund
 0003    FFIDX    Fidelity Fund  0650    FUSEX    Spartan® U.S. Equity Index
Fund  0398    FSEMX    Spartan® Extended Market Index Fund  0025    FDGRX  
 Fidelity Growth Company Fund  0093    FOCPX    Fidelity OTC Portfolio  0325  
 FDIVX    Fidelity Diversified International Fund  0369     FFFAX    Fidelity
Freedom Income Fund®  0370    FFFBX    Fidelity Freedom 2000 Fund®  0371  
 FFFCX    Fidelity Freedom 2010 Fund®  0372    FFFDX    Fidelity Freedom 2020
Fund®  0373    FFFEX    Fidelity Freedom 2030 Fund®  0718    FFFFX    Fidelity
Freedom 2040 Fund®  1312    FFFVX    Fidelity Freedom 2005 Fund®  1313    FFVFX
   Fidelity Freedom 2015 Fund®  1314    FFTWX    Fidelity Freedom 2025 Fund®
 1315    FFTHX    Fidelity Freedom 2035 Fund®  1617    FFFGX    Fidelity Freedom
2045 Fund®  1618    FFFHX    Fidelity Freedom 2050 Fund®

 
 
The Employer agrees that any Fidelity Freedom funds listed above (all those
starting with "Fidelity Freedom") are being selected as a group of all the
Fidelity Freedom funds currently available for the Plan. The Employer
understands that a choice can be made at any time to remove all Fidelity Freedom
funds as Permissible Investments for the Plan. The Employer agrees that any
change to the Permissible Investments for the Plan to remove Fidelity Freedom
funds will be effective as soon as administratively feasible for Fidelity (after
the Employer and Fidelity have amended this agreement to reflect such change)
and that the Employer will communicate to participants the date and consequences
of such change. The Employer hereby directs Fidelity to add or remove as
Permissible Investments for the Plan any Fidelity Freedom fund being added to or
removed from the group of all Fidelity Freedom funds. Fidelity shall always give
the Employer at least 90 days notice of the date that funds available through
the Freedom Fund group will change and the Employer has until 20 days before
such date to direct Fidelity to remove all Fidelity Freedom funds as Permissible
Investments for the Plan.


 
 
 
Plan Number: 44240


 
lxxi

--------------------------------------------------------------------------------

 


In lieu of receiving a printed copy of the prospectus for each Fidelity Mutual
Fund selected by the Employer as a Permissible Investment option, the Employer
hereby consents to receiving such documents electronically. The Employer shall
access each prospectus on the internet at a website maintained by Fidelity or an
affiliate after receiving this Appendix from Fidelity as notice that a current
version of each document is available. Fidelity represents that on the effective
date of this Appendix, a current version of each such prospectus is available at
http://www.fidelity.corn or such successor website as Fidelity may notify the
Employer of in writing. The Employer represents that on the effective date of
the Appendix, it accessed each such prospectus at http://www.fidelity.com or
such successor website as Fidelity may notify the Employer of in writing.
 
2. Non-Fidelity Funds (Core Options):


The Employer has selected each ("Non-Fidelity Fund") of the following as an
investment made available to the Plan for investment of the assets of the Trust,
subject to the terms and conditions given below:


 

Fund#   Ticker Synbol    Fidelity Fund Name
 OFAP
   PTRAX    P1MCO Total Return Fund  OSAU    EHSTX    Eaton Vance Large Cap
Value Fund Class A  OQKL    CHTTX    Aston Optimum Mid Cap Fund - Class N  ONEB
   CSWCX    Credit Suisse Small Cap Value Fund  OF2D    BGRFX     Baron Growth
Fund

 
Fidelity shall provide recordkeeping services for Non-Fidelity Funds subject to
and in accordance with the terms and conditions of this Section:
 
a. 
For purposes of this Agreement, 'Non-Fidelity Fund' shall mean an investment
company registered under the Investment Company Act of 1940, as amended, other
than one advised by Fidelity Management & Research Company, and specified in an
agreement between Fidelity and the transfer agent for such investment company
('Fund Vendor').

 
b. 
The basis-point-per-annum fee charged by Fidelity shall be computed and billed
or charged in arrears quarterly based on the market value of Non-Fidelity Funds
held in Participant Accounts on the last business day of the quarter. In
addition to the fees specified above, Fidelity shall be entitled to fees from
the Fund Vendor as set forth in a separate agency agreement with the Fund
Vendor. Fidelity will make available appropriate information concerning the
current provisions of such agreements electronically (currently through Plan
Sponsor WebStation) for the Employer's review.

 
c. 
The Fund Vendor shall prepare and provide descriptive information on the funds
for use by Fidelity in its written participant communication materials. Fidelity
shall utilize historical performance data obtained from third-party vendors in
communications with plan participants. The Employer hereby consents to
Fidelity's use of such materials and acknowledges that Fidelity is not
responsible for the accuracy of such third-party information.



 
The Basis-point-per-annum fee has been waived on amounts invested in
Non-Fidelity Funds.


 
 
 
Plan Number: 44240


 
lxxii

--------------------------------------------------------------------------------

 


3. Default Funds:


The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio as
the Permissible Investment Option to receive forfeitures held pending
application.


The Employer hereby selects 0630 Fidelity Retirement Money Market Portfolio as
the Permissible Investment Option to receive Participant Contributions for which
Participant direction has not been received by the Trustee, if any (sometimes
referred to as the default fund).


 
4. Annual Fee for Excess Core Permissible Investment Options:


The fees stated in this Service Agreement take into consideration the Core
Permissible Investment options selected by the Employer in this Service
Agreement and include up to 20 Permissible Investment options with no additional
annual fee. The annual fee for each Core Permissible Investment option in excess
of 20 is S500.00 per option and such fee is in addition to any fees specified
elsewhere in this Service Agreement, including any Appendices and amendments
hereto. The annual fee for excess Core Permissible Investment options shall be
billed or charged quarterly in arrears and paid by the Employer. The Fidelity
Freedom funds, Fidelity Select Foundation, and Mutual Fund Window collectively
shall each count as one Core Permissible Investment option. Any change to the
Permissible Investment options selected by the Employer after the effective date
of this Service Agreement shall require an amendment to this Service Agreement
and may result in amended or additional fees.


 
Plan Number: 44240


 
lxxiii

--------------------------------------------------------------------------------

 
 
MISCELLANEOUS APPENDIX


 
The following provision(s) of this Appendix shall supersede the referenced
provision(s) of this Agreement, subject to the terms and conditions contained
herein:


 
Title: Enrollment and Education Services Appendix
Description: Notwithstanding anything to the contrary in the Enrollment and
Education
Services Appendix, section 2(b), Fidelity will not track specific contribution
years.


 
Plan Number: 44240




 
lxxiv

--------------------------------------------------------------------------------

 

